Exhibit 10.1

 

Execution Version

 

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

RHINO EXPLORATION LLC,

 

AS SELLER,

 

AND

 

GULFPORT ENERGY CORPORATION,

 

AS PURCHASER

 

--------------------------------------------------------------------------------

 

EXECUTION DATE:  March 19, 2014

 

EFFECTIVE DATE: January 1, 2014

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

1

 

 

Section 1.1

Defined Terms

1

Section 1.2

References and Rules of Construction

1

 

 

 

ARTICLE 2 PURCHASE AND SALE

2

 

 

Section 2.1

Purchase and Sale

2

Section 2.2

Assets

2

Section 2.3

Excluded Assets

2

Section 2.4

Effective Date

2

 

 

 

ARTICLE 3 PURCHASE PRICE

3

 

 

Section 3.1

Purchase Price

3

Section 3.2

Adjustments to Purchase Price

3

Section 3.3

[Intentionally Omitted]

5

Section 3.4

Allocated Values

5

Section 3.5

Allocation of Revenues and Expenses

5

 

 

 

ARTICLE 4 TITLE MATTERS

6

 

 

Section 4.1

Seller’s Title

6

Section 4.2

Title Defects

6

Section 4.3

Title Benefits

9

Section 4.4

Title Disputes

10

Section 4.5

Consents to Assignment

11

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER

13

 

 

Section 5.1

Generally

13

Section 5.2

Existence and Qualification

13

Section 5.3

Power

13

Section 5.4

Authorization and Enforceability

13

Section 5.5

No Conflicts

13

Section 5.6

Liability for Brokers’ Fees

14

Section 5.7

Litigation

14

Section 5.8

Compliance with Laws

14

Section 5.9

Contracts

14

Section 5.10

Environmental

14

Section 5.11

Taxes

14

Section 5.12

Calls

15

Section 5.13

Certain Disclaimers

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER

16

 

 

Section 6.1

Existence and Qualification

16

Section 6.2

Power

16

Section 6.3

Authorization and Enforceability

16

Section 6.4

No Conflicts

17

Section 6.5

Liability for Brokers’ Fees

17

Section 6.6

Litigation

17

Section 6.7

SEC Compliance

17

Section 6.8

Independent Evaluation

17

Section 6.9

Consents, Approvals or Waivers

18

Section 6.10

Bankruptcy

18

Section 6.11

Qualification

18

Section 6.12

Limitation

18

 

 

 

ARTICLE 7 COVENANTS OF THE PARTIES

18

 

 

Section 7.1

Public Announcements; Confidentiality

18

Section 7.2

Operation of Business

19

Section 7.3

Amendment to Schedules

20

Section 7.4

Further Assurances

20

 

 

 

ARTICLE 8 CONDITIONS TO CLOSING

20

 

 

Section 8.1

Seller’s Conditions to Closing

20

Section 8.2

Purchaser’s Conditions to Closing

21

 

 

 

ARTICLE 9 CLOSING

22

 

 

Section 9.1

Time and Place of Closing

22

Section 9.2

Obligations of Seller at Closing

22

Section 9.3

Obligations of Purchaser at Closing

23

Section 9.4

Closing Payment and Post-Closing Purchase Price Adjustments

23

 

 

 

ARTICLE 10 TERMINATION

24

 

 

Section 10.1

Termination

24

Section 10.2

Effect of Termination

24

 

 

 

ARTICLE 11 ASSUMPTION; INDEMNIFICATION

25

 

 

Section 11.1

Assumption by Purchaser

25

Section 11.2

Indemnification

25

Section 11.3

Indemnification Actions

26

Section 11.4

Limitation on Actions

28

 

--------------------------------------------------------------------------------


 

ARTICLE 12 TAX MATTERS

29

 

 

Section 12.1

Assistance

29

Section 12.2

Apportionment of Property Taxes

29

Section 12.3

Apportionment of Severance Taxes

30

Section 12.4

Characterization of Certain Payments

31

 

 

 

ARTICLE 13 MISCELLANEOUS

31

 

 

Section 13.1

Counterparts

31

Section 13.2

Notice

31

Section 13.3

Tax, Recording Fees, Similar Taxes & Fees

32

Section 13.4

Governing Law; Jurisdiction

32

Section 13.5

Amendments; Waivers

33

Section 13.6

Assignment

33

Section 13.7

Entire Agreement

33

Section 13.8

No Third Party Beneficiaries

34

Section 13.9

Construction

34

Section 13.10

Limitation on Damages

34

Section 13.11

Recording

34

Section 13.12

Conspicuous

34

Section 13.13

Time of Essence

34

Section 13.14

Severability

35

Section 13.15

Specific Performance

35

 

--------------------------------------------------------------------------------


 

APPENDICES:

 

Appendix A

 

-

 

Definitions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A-1

 

-

 

Leases

Exhibit A-2

 

-

 

Wells

Exhibit B

 

-

 

Certain Excluded Assets

Exhibit C

 

-

 

Form of Conveyance

Exhibit D

 

-

 

Category 1 Assets

Exhibit E

 

-

 

Category 2 Assets

Exhibit F

 

-

 

Category 3 Assets

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 3.4

 

-

 

Allocated Values

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is dated as of March 19,
2014 (the “Execution Date”), by and between Rhino Exploration LLC, a Delaware
limited liability company (“Seller”), on the one part, and Gulfport Energy
Corporation, a Delaware corporation (“Purchaser”), on the other part.  Seller
and Purchaser are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

RECITALS:

 

A.            Seller owns certain interests in oil and gas properties, rights
and related assets.

 

B.            Seller desires to sell to Purchaser and Purchaser desires to
purchase from Seller all of Seller’s interests in such oil and gas properties,
rights and related assets, in the manner and upon the terms and conditions
hereafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound by the
terms hereof, agree as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

Section 1.1            Defined Terms.  In addition to the terms defined in the
introductory paragraph and the Recitals of this Agreement, for purposes hereof,
the capitalized terms used herein and not otherwise defined shall have the
meanings set forth in Appendix A.

 

Section 1.2            References and Rules of Construction.  All references in
this Agreement to Exhibits, Schedules, Appendices, Articles, Sections,
subsections, clauses and other subdivisions refer to the corresponding Exhibits,
Schedules, Appendices, Articles, Sections, subsections, clauses and other
subdivisions of or to this Agreement unless expressly provided otherwise. 
Titles appearing at the beginning of any Exhibits, Schedules, Appendices,
Articles, Sections, subsections, clauses and other subdivisions of this
Agreement are for convenience only, do not constitute any part of this Agreement
and shall be disregarded in construing the language hereof.  The words “this
Agreement”, “herein”, “hereby”, “hereunder” and “hereof”, and words of similar
import, refer to this Agreement as a whole and not to any particular Article,
Section, subsection, clause or other subdivision unless expressly so limited. 
The words “this Article”, “this Section”, “this subsection”, “this clause”, and
words of similar import, refer only to the Article, Section, subsection and
clause hereof in which such words occur.  The word “including” (in its various
forms) means including without limitation.  All references to “$” or “dollars”
shall be deemed references to United States dollars.  Each accounting term not
defined herein will have the meaning given to it under GAAP as interpreted as of
the date of this Agreement.  Unless expressly provided to the contrary, the word
“or” is not exclusive.  Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires. 
Appendices, Exhibits and Schedules referred to herein are attached to and by
this reference

 

1

--------------------------------------------------------------------------------


 

incorporated herein for all purposes.  Reference herein to any federal, state,
local or foreign Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.

 

ARTICLE 2
PURCHASE AND SALE

 

Section 2.1            Purchase and Sale.  At Closing A with respect to Category
1 Assets, Closing B with respect to Category 2 Assets and Closing C with respect
to Category 3 Assets, upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the applicable Assets to
Purchaser and Purchaser agrees to purchase, accept and pay for the applicable
Assets and to assume the Assumed Purchaser Obligations.

 

Section 2.2            Assets.  As used herein, the term “Assets” means, subject
to the terms and conditions of this Agreement, all of Seller’s right, title and
interest in and to the following (but excepting and excluding, in all such
instances, the Excluded Assets):

 

(a)           The oil and gas leases, oil, gas and mineral leases, subleases and
other leaseholds, royalties, overriding royalties, net profits interests,
mineral fee interests, carried interests, and other rights to Hydrocarbons in
place that are located on the Lands including those identified on Exhibit A-1
(collectively, the “Leases”), subject to any depth limitations and other
restrictions that may be set forth in the Leases and Contracts; and all oil,
gas, water, carbon dioxide or injection wells located on the Leases, whether
producing, shut-in or abandoned, including the interests in the wells shown on
Exhibit A-2 (collectively, the “Wells”) and all Hydrocarbons produced therefrom
on and after the Effective Date.

 

(b)           All pooled, communitized or unitized acreage which includes all or
a part of any Lease (the “Units”), and all tenements, hereditaments and
appurtenances belonging to the Leases and Units (together with the Leases and
the Wells, the “Properties”);

 

(c)           All material contracts, agreements and instruments (other than
Leases) to the extent applicable to the Properties, but excluding (i) any
contracts, agreements and instruments to the extent transfer is restricted by
Third Party agreement or applicable Law and (ii) instruments constituting
Seller’s chain of title to the Leases (subject to such exclusions, the
“Contracts”); and

 

(d)           All surface fee interests, easements, permits, licenses,
servitudes, rights-of-way, surface leases and other surface rights appurtenant
to, and used or held for use solely in connection with, the Properties; but
excluding, in all such instances, any permits and other appurtenances to the
extent transfer is restricted pursuant to the terms of the relevant agreement or
applicable Law and the necessary consents or approvals to transfer have not been
obtained.

 

Section 2.3            Excluded Assets.  Notwithstanding anything to the
contrary, the Assets shall not include, and there is excepted, reserved and
excluded from this transaction, the Excluded Assets.

 

Section 2.4            Effective Date.  Subject to the other terms and
conditions of this Agreement, possession of the Assets shall be transferred from
Seller to Purchaser at Closing A

 

2

--------------------------------------------------------------------------------


 

with respect to Category 1 Assets, Closing B with respect to Category 2 Assets
and Closing C with respect to Category 3 Assets, but certain financial benefits
and burdens of the Assets shall be transferred to Purchaser effective as of
12:01 a.m., Central Time, on January 1, 2014 (the “Effective Date”), as
described below.

 

ARTICLE 3
PURCHASE PRICE

 

Section 3.1            Purchase Price.  The aggregate purchase price for the
Assets shall be $184,029,189.03  Dollars (the “Unadjusted Purchase Price”).  The
Unadjusted Purchase Price shall be adjusted as provided in Section 3.2.

 

(a)           Payment of $179,030,490.55 of the Unadjusted Purchase Price (the
“Category 1 Purchase Price”), as adjusted pursuant to Section 3.2 (the “Closing
A Payment”) for the Category 1 Assets will be made at Closing A by wire transfer
of immediately available funds to one or more accounts designated by Seller, as
applicable;

 

(b)           Payment of $0.00 of the Unadjusted Purchase Price (the “Category 2
Purchase Price”), as adjusted pursuant to Section 3.2 (the “Closing B Payment”)
for the Category 2 Assets will be made at Closing B by wire transfer of
immediately available funds to one or more accounts designated by Seller, as
applicable; and

 

(c)           Payment of $4,998,698.48 of the Unadjusted Purchase Price (the
“Category 3 Purchase Price”), as adjusted pursuant to Section 3.2 (the “Closing
C Payment”), for the aggregate value of Category 3 Assets will be made at
Closing C by wire transfer of immediately available funds to one or more
accounts designated by Seller, as applicable.

 

Section 3.2            Adjustments to Purchase Price.  All adjustments to the
Unadjusted Purchase Price shall be made no later than the Adjustment Date (x) in
accordance with the terms of this Agreement and (y) without duplication (in this
Agreement or otherwise).  Each adjustment to the Unadjusted Purchase Price
described in Section 3.2(a) and Section 3.2(b) shall be allocated to the portion
of the Unadjusted Purchase Price allocated to the Assets affected by the
adjustment.

 

Without limiting the foregoing, the Category 1 Purchase Price, Category 2
Purchase Price and the Category 3 Purchase Price shall be adjusted as follows:

 

(a)           Each of the Category 1 Purchase Price, Category 2 Purchase Price
and the Category 3 Purchase Price shall be adjusted upward (without duplication)
by:

 

(i)            an amount equal to the value of all Hydrocarbons stored in stock
tanks, pipelines (including any line fill) or other storage at the opening of
business on the Effective Date, and not previously sold by Seller, if any, that
are attributable to the applicable Properties, such value to be the contract
price in effect as of the Effective Date, less gravity adjustments,
transportation costs and marketing costs, in each case, related to the
production of the Hydrocarbons in storage (net of all royalties payable to Third
Parties; provided, however, that to the extent such a netting is made, Purchaser

 

3

--------------------------------------------------------------------------------


 

shall assume the obligation to pay the netted amounts to the Persons to whom
such amounts are due);

 

(ii)           an amount equal to the proceeds received by Purchaser, to the
extent that such amounts have not been remitted or paid to Seller, from the sale
of any Hydrocarbons that were produced from the applicable Assets prior to the
Effective Date (net of all royalties payable to Third Parties; provided,
however, that to the extent such a netting is made, Purchaser shall assume the
obligation to pay the netted amounts to the Persons to whom such amounts are
due);

 

(iii)          an amount equal to all expenses attributable to the applicable
Assets that were incurred after the Effective Date and attributable to the
period on or after the Effective Date but were paid by or on behalf of Seller
(excluding any such amounts that have been remitted or paid to Seller);

 

(iv)          the amount of all actual expenditures made or prepaid by Seller
that are incurred in connection with the applicable Assets and that were
incurred after the Effective Date and that are attributable to periods on or
after the Effective Date relating to rentals, shut-in well payments, and other
lease maintenance payments, including those associated with Lease extensions or
amendments; operating costs; title work, including opinions, abstracts and
curative action, on proposed drillsite Leases associated with any pad sites that
have been permitted prior to the date hereof; premiums on insurance policies
allocable to the period on or after the Effective Date; and capital costs
incurred in the ownership and operation of the applicable Assets in the ordinary
course of business (including all permitting and construction activity
preparatory to drilling on the Lands), but excluding, in all cases, any
expenditures made by Seller in connection with curative action taken by Seller
with respect to title defects and any amounts described in Section 3.2(a)(iii);

 

(v)           the total amount of any Property Taxes and Severance Taxes paid by
Seller (or on behalf of Seller) directly attributable to the applicable Assets
and attributable solely to the period on or after the Effective Date, as further
provided for in Section 12.2 and Section 12.3; and

 

(vi)          solely with respect to Category 2 Assets and Category 3 Assets,
any undisputed Title Benefit Amounts determined pursuant to Section 4.3(b).

 

(b)           Each of the Category 1 Purchase Price, Category 2 Purchase Price
and the Category 3 Purchase Price shall be adjusted downward (without
duplication) by:

 

(i)            solely with respect to Category 2 Assets and Category 3 Assets,
an amount equal to the Allocated Value of any Title Defect Property excluded
pursuant to Section 4.2(c) and any undisputed Title Defect Amounts determined
pursuant to Section 4.2(c);

 

(ii)           solely with respect to Category 2 Assets and Category 3 Assets an
amount equal to the Allocated Value of a Property excluded for failure to
satisfy a Consent Requirement pursuant to Section 4.5(b);

 

4

--------------------------------------------------------------------------------


 

(iii)          an amount equal to income, proceeds, receipts and credits earned
or received by Seller with respect to the applicable Assets, including from the
sale of any Hydrocarbons that were produced from such Assets on or after the
Effective Date (net of all royalties payable to Third Parties; provided,
however, that to the extent such a netting is made, Seller shall assume the
obligation to pay the netted amounts to the Persons to whom such amounts are
due); and

 

(iv)          the total amount of Seller’s allocated share, as determined or
estimated by the procedures set forth in Section 12.2, of all Property Taxes
relating to the applicable Assets that remain unpaid as of Closing Date A with
respect to Category 1 Assets, Closing Date B with respect to Category 2 Assets
and Closing Date C with respect to Category 3 Assets, and the total amount of
Seller’s allocated share, as determined or estimated by the procedures set forth
in Section 12.3, of all Severance Taxes relating to the Assets that remain
unpaid as of Closing Date A with respect to Category 1 Assets, Closing Date B
with respect to Category 2 Assets and Closing Date C with respect to Category 3
Assets.

 

(c)           Not later than one Business Day prior to Closing Date A with
respect to Category 1 Assets, Closing Date B with respect to Category 2 Assets
and Closing Date C with respect to Category 3 Assets, Purchaser shall prepare
and deliver to Seller, using the best information available to Purchaser, a
preliminary settlement statement estimating the adjustments, as applicable, to
the Category 1 Purchase Price, the Category 2 Purchase Price or the Category 3
Purchase Price set forth in Section 3.2 and calculating, as applicable, the
Closing A Payment, the Closing B Payment or the Closing C Payment.

 

Section 3.3            [Intentionally Omitted].

 

Section 3.4            Allocated Values.  The “Allocated Values” for the
Properties (which are provided separately for each Lease, Well or Unit) are set
forth on Schedule 3.4.  The Allocated Value for a Property is equal to the
portion of the Unadjusted Purchase Price that is allocated to such Property on
Schedule 3.4, increased or decreased by a share of each adjustment to the
Unadjusted Purchase Price in accordance with Section 3.2.  The share of each
adjustment allocated to a particular Property shall be allocated to the
particular Property to which such adjustment relates to the extent such
adjustment relates to such Property and to the extent that it is, in the
commercially reasonable discretion of Seller, possible to do so.  Any adjustment
not allocated to a specific Property pursuant to the immediately preceding
sentence shall be allocated among the various Properties on a pro-rata basis in
proportion to the Unadjusted Purchase Price allocated to such Property on
Schedule 3.4.   Seller has accepted such Allocated Values for purposes of this
Agreement and the transactions contemplated hereby, but makes no representation
or warranty as to the accuracy of such values.

 

Section 3.5            Allocation of Revenues and Expenses.  Purchaser shall be
(a) entitled to all production of Hydrocarbons from or attributable to the
Properties on and after the Effective Date, all products and proceeds
attributable thereto and all other income, proceeds, receipts and credits earned
with respect to the Assets on and after the Effective Date and (b) responsible
for, and entitled to any refunds with respect to, all costs associated with
respect to the Assets incurred on and after the Effective Date.  Seller shall be
(i) entitled to all production of Hydrocarbons

 

5

--------------------------------------------------------------------------------


 

from or attributable to the Properties prior to the Effective Date and all
products and proceeds attributable thereto and all other income, proceeds,
receipts and credits earned with respect to the Assets prior to the Effective
Date and (ii) responsible for, and entitled to any refunds with respect to, all
costs associated with respect to the Assets incurred prior to the Effective
Date.  Should Purchaser receive after Closing Date A with respect to Category 1
Assets, Closing Date B with respect to Category 2 Assets or Closing Date C with
respect to Category 3 Assets, any proceeds or other income to which Seller is
entitled hereunder, Purchaser shall fully disclose, account for and promptly
remit the same to Seller.  If, after Closing Date A with respect to Category 1
Assets, Closing Date B with respect to Category 2 Assets or Closing Date C with
respect to Category 3 Assets, Seller receives any proceeds or other income with
respect to the Assets to which Purchaser is entitled hereunder, Seller shall
fully disclose, account for, and promptly remit same to Purchaser.

 

ARTICLE 4
TITLE MATTERS

 

Section 4.1            Seller’s Title.  Except for the special warranty of title
set forth in the Conveyances, Seller makes no warranty or representation,
express, implied, statutory or otherwise, with respect to Seller’s title to any
of the Assets and Purchaser hereby acknowledges and agrees that, subject to
Section 4.2(e), Purchaser’s sole remedy for any defect of title, including any
Title Defect, (a) with respect to any of the Category 1 Assets shall be pursuant
to the special warranty of title set forth in the Conveyances and (b) with
respect to the Category 2 Assets and Category 3 Assets (i) on or before the
Category 2 Title Claim Date with respect to Category 2 Assets or on or before
the Category 3 Title Claim Date with respect to Category 3 Assets, as
applicable, shall be as set forth in Section 4.2 and (ii) from and after the
Category 2 Title Claim Date (without duplication) with respect to Category 2
Assets or the Category 3 Title Claim Date with respect to Category 3 Assets, as
applicable, shall be pursuant to the special warranty of title set forth in the
Conveyances; provided, however, that Purchaser further acknowledges and agrees
that Purchaser shall not be entitled to protection under the special warranty of
title provided in the Conveyances for any Title Defect reported under this
Article 4.

 

Section 4.2            Title Defects.

 

(a)           With respect to any Category 2 Asset or Category 3 Asset, to
assert a claim of a Title Defect, Purchaser must deliver a claim notice to
Seller (each a “Title Defect Notice”) promptly after the discovery thereof, but
in no event later than ten days prior to Closing Date B with respect to Category
2 Assets (such cut-off date being the “Category 2 Title Claim Date”) or ten days
prior to Closing Date C with respect to Category 3 Assets (such cut-off date
being the “Category 3 Title Claim Date”).  To be effective, each Title Defect
Notice shall be in writing and shall include (i) a description of the alleged
Title Defect that is reasonably sufficient for Seller to determine the basis of
the alleged Title Defect, (ii) each Category 2 Asset or Category 3 Asset
adversely affected by the Title Defect (each a “Title Defect Property”),
(iii) the Allocated Value of each Title Defect Property, (iv) all documents upon
which Purchaser relies for its assertion of a Title Defect, including, at a
minimum, supporting documents reasonably necessary for Seller (as well as any
title attorney or examiner hired by Seller) to verify the existence of the
alleged Title Defect and (v) the amount by which Purchaser reasonably believes
the Allocated Value of each Title Defect Property is reduced by the alleged
Title Defect and the

 

6

--------------------------------------------------------------------------------


 

computations and information upon which Purchaser’s belief is based, including
any analysis by any title attorney or examiner hired by Purchaser.  Any matters
that may otherwise constitute Title Defects, but of which Seller has not been
notified in writing in accordance with the foregoing, shall be deemed to have
been forever waived by Purchaser with respect to Category 2 Assets as of the
Category 2 Title Claim Date and with respect to Category 3 Assets, as of the
Category 3 Title Claim Date, for all purposes.  Any costs incurred by Purchaser
in connection with its review or examination of title for the Category 2 Assets
and Category 3 Assets (but excluding costs of curative action) shall be charged
to the joint account pursuant to the terms of the Operating Agreement.

 

(b)           Purchaser shall have the obligation to take any curative actions
required to be taken by Purchaser under the terms of the Operating Agreement,
and the costs of any curative actions taken by Purchaser shall be charged to the
joint account pursuant to the terms of the Operating Agreement.  Any Title
Defects with respect to Category 2 Assets that have not been cured, waived or
otherwise resolved by the Parties on or before the date that is five Business
Days following the Category 2 Title Claim Date (the “Category 2 Remedy
Deadline”) shall be exclusively and finally resolved in accordance with the
provisions of Section 4.4. Any Title Defects with respect to Category 3 Assets
that have not been cured, waived or otherwise resolved by the Parties on or
before the date that is five Business Days following the Category 3 Title Claim
Date (the “Category 3 Remedy Deadline”) shall be exclusively and finally
resolved in accordance with the provisions of Section 4.4.

 

(c)           In the event that any Title Defect is not waived by Purchaser or
cured by Purchaser prior to the Category 2 Remedy Deadline with respect to
Category 2 Assets or prior to the Category 3 Remedy Deadline with respect to
Category 3 Assets, as applicable, the Parties will adjust the Category 2
Purchase Price or the Category 3 Purchase Price, as applicable, downward by the
lesser of (i) the Allocated Value of the Title Defect Property and (ii) an
amount determined (the “Title Defect Amount”) pursuant to Section 4.2(d) as
being the value of such Title Defect.  If the Category 2 Purchase Price or the
Category 3 Purchase Price, as applicable, is adjusted downward by the Allocated
Value of the Title Defect Property, then such Title Defect Property shall no
longer be included within the definition of Assets for any purpose under this
Agreement and shall not be conveyed at Closing B or Closing C, as applicable. 
Any downward adjustments to the Category 2 Purchase Price or Category 3 Purchase
Price pursuant to this Section 4.2 shall be made (and accounted for) in
accordance with the provisions of Section 3.2 at Closing B with respect to
Category 2 Assets and at Closing C with respect to Category 3 Assets.

 

(d)           The Title Defect Amount resulting from a Title Defect shall be the
amount by which the Allocated Value of the Title Defect Property adversely
affected by such Title Defect is reduced as a result of the existence of such
Title Defect and shall be determined in accordance with the following
methodology, terms and conditions:

 

(i)            if Purchaser and Seller agree on the Title Defect Amount, that
amount shall be the Title Defect Amount;

 

(ii)           if the Title Defect is a lien, encumbrance or other charge which
is undisputed and liquidated in amount, then the Title Defect Amount shall be
the amount

 

7

--------------------------------------------------------------------------------


 

necessary to be paid by Seller to remove the Title Defect from Seller’s interest
in the affected Title Defect Property;

 

(iii)          if the Title Defect reflects a discrepancy between (A) the actual
Net Acres for any Title Defect Property and (B) the Net Acres for such Title
Defect Property as stated in Exhibit A-1, then the Title Defect Amount shall be
equal to the Allocated Value of such Title Defect Property multiplied by the
positive difference between such Net Acres amounts;

 

(iv)          if the Title Defect represents an obligation, encumbrance, burden
or charge upon or other defect in title to the Title Defect Property of a type
not described in clauses (i), (ii), or (iii) above, the Title Defect Amount
shall be determined by taking into account the Allocated Value of the Title
Defect Property, the portion of the Title Defect Property adversely affected by
the Title Defect, the legal effect of the Title Defect, the potential economic
effect of the Title Defect over the life of the Title Defect Property, the
values placed upon the Title Defect by Purchaser and Seller and such other
factors as are necessary to make a proper evaluation;

 

(v)           If a Title Defect is not in effect or does not materially
adversely affect any Category 2 Asset or Category 3 Asset throughout the entire
productive life of such Category 2 Asset or Category 3 Asset, such fact shall be
taken into account in determining the Title Defect Amount;

 

(vi)          the Title Defect Amount with respect to a Title Defect shall be
determined without duplication of any costs or losses included in any other
Title Defect Amount hereunder, or for which Purchaser otherwise receives credit
in the calculation of the Category 2 Purchase Price with respect to Category 2
Assets or the Category 3 Purchase Price with respect to Category 3 Assets or
reimbursement pursuant to the terms of the Operating Agreement; and

 

(vii)         notwithstanding anything to the contrary in this Article 4, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any Title Defect Property shall not exceed the Allocated Value of such
Title Defect Property.

 

(e)           Limitations on Applicability.

 

(i)            This Article 4 and the special warranty of title provided in the
Conveyances shall be, subject to the limitations set forth in this Agreement,
the exclusive rights and remedies of Purchaser with respect to Title Defects. 
The right of Purchaser to assert a Title Defect under this Article 4 shall
terminate on the Category 2 Title Claim Date with respect to Category 2 Assets
or on the Category 3 Title Claim Date with respect to Category 3 Assets;
provided, however, that until the alleged Title Defect or Title Defect Amount,
as applicable, is resolved in accordance with this Agreement, there shall be no
termination of Purchaser’s or Seller’s rights under this Article 4 with respect
to any alleged Title Defect or Title Defect Amount properly reported in
accordance with Section 4.4 on or before the Category 2 Title Claim Date with
respect to Category 2 Assets or on or before the Category 3 Title Claim Date
with respect to Category 3 Assets.

 

8

--------------------------------------------------------------------------------


 

Thereafter, Purchaser’s and Seller’s sole and exclusive rights and remedies with
regard to title to the Category 2 Assets and Category 3 Assets shall be as set
forth in the Conveyances.  Without limiting the foregoing, if a Title Defect
under this Article 4 results from any matter which could also result in the
breach of any representation or warranty of Seller as set forth in Article 5 and
Purchaser has knowledge of such matter prior to the Category 2 Title Claim Date
with respect to Category 2 Assets or prior to the Category 3 Title Claim Date
with respect to Category 3 Assets, Purchaser shall only be entitled to assert
such matter as a Title Defect to the extent permitted by this Article 4 and
shall be precluded from also asserting such matter as the basis of the breach of
any such representation or warranty.

 

(ii)           [Intentionally Omitted.]

 

(iii)          [Intentionally Omitted.]

 

(iv)          Without prejudice to any of the other dates by which performance
or the exercise of rights is due hereunder, or the Parties’ rights or
obligations in respect thereof, the Parties hereby acknowledge that, as set
forth more fully in Section 13.13, time is of the essence in performing their
obligations and exercising their rights under this Article 4, and, as such, that
each and every date and time by which such performance or exercise is due shall
be the firm and final date and time.

 

Section 4.3            Title Benefits.

 

(a)           Purchaser has the obligation to deliver to Seller on or before the
Category 2 Title Claim Date with respect to Category 2 Assets and on or before
the Category 3 Title Claim Date with respect to Category 3 Assets, with respect
to each Title Benefit discovered by Purchaser a notice (a “Title Benefit
Notice”) in writing and including (i) a description of the Title Benefit
reasonably sufficient to determine the basis of the alleged Title Benefit,
(ii) each Category 2 Asset or Category 3 Asset affected by such Title Benefit
(each a “Title Benefit Property”), (iii) the Allocated Value of each Title
Benefit Property, (iv) all relevant documents supporting such Title Benefit,
including, at a minimum, supporting documents reasonably necessary for Seller
(as well as any title attorney or examiner hired by Seller) to verify the
existence of the alleged Title Benefit and (v) the amount by which Purchaser
reasonably believes the Allocated Value of each Title Benefit Property is
increased by such Title Benefit and the computations and information upon which
Purchaser’s belief is based on or before the Category 2 Title Claim Date with
respect to Category 2 Assets and on or before the Category 3 Title Claim Date
with respect to Category 3 Assets.

 

(b)           With respect to each Title Benefit Property affected by Title
Benefits reported under Section 4.3(a), the Category 2 Purchase Price with
respect to Category 2 Assets or the Category 3 Purchase Price with respect to
Category 3 Assets shall be increased by an amount (the “Title Benefit Amount”)
equal to the increase in the Allocated Value for such Title Benefit Property, as
determined pursuant to Section 4.3(c).  Any upward adjustments to the Category 2
Purchase Price with respect to Category 2 Assets or the Category 3 Purchase
Price with respect to Category 3 Assets pursuant to this Section 4.3 shall be
made (and accounted for)

 

9

--------------------------------------------------------------------------------


 

in accordance with the provisions of Section 3.2 at Closing B with respect to
Category 2 Assets and at Closing C with respect to Category 3 Assets.

 

(c)           The Title Benefit Amount for any Title Benefit shall be equal to
the product of the Allocated Value of the Title Benefit Property multiplied by
the positive difference between (i) the actual Net Acres for any Title Benefit
Property and (ii) the Net Acres for such Title Benefit Property as stated in
Exhibit A-1.

 

(d)           If Seller and Purchaser cannot reach an agreement on alleged Title
Benefits and Title Benefit Amounts by the Category 2 Remedy Deadline with
respect to Category 2 Assets or by the Category 3 Remedy Deadline with respect
to Category 3 Assets, the provisions of Section 4.4 shall apply.

 

Section 4.4            Title Disputes.  Seller and Purchaser shall attempt to
agree on all Title Defects and Title Benefits and Title Defect Amounts and Title
Benefit Amounts, respectively, prior to Closing B with respect to Category 2
Assets or Closing C with respect to Category 3 Assets.  If, by the Category 2
Remedy Deadline with respect to Category 2 Assets or by the Category 3 Remedy
Deadline with respect to Category 3 Assets, Seller and Purchaser are unable to
agree on an alleged Title Defect/Title Benefit or Title Defect Amount/Title
Benefit Amount (the “Disputed Title Matters”) such dispute(s), and only such
dispute(s), shall be exclusively and finally resolved in accordance with the
following provisions of this Section 4.4 the affected Category 2 Assets and
Category 3 Assets shall be excluded from, as applicable, Closing B and Closing
C.  Purchaser shall provide to Seller by not later than the third Business Day
following the Category 2 Remedy Deadline with respect to Category 2 Assets or
the Category 3 Remedy Deadline with respect to Category 3 Assets,  a written
description meeting the requirements of Section 4.2(a) or Section 4.3(a), as
applicable, together with all supporting documentation, of the Disputed Title
Matters.  By not later than ten (10) Business Days after Seller’s receipt of
Purchaser’s written description of the Disputed Title Matters, Seller shall
provide to Purchaser a written response setting forth Seller’s position with
respect to the Disputed Title Matters together with all supporting
documentation.

 

(a)           By not later than ten (10) Business Days after Purchaser’s receipt
of Seller’s written response to Purchaser’s written description of the Disputed
Title Matters, Purchaser may initiate a non-administered arbitration of any such
dispute(s), by written notice to Seller of any Disputed Title Matters (“Final
Disputed Title Matters”) not otherwise resolved or waived that are to be
resolved by arbitration (the “Title Arbitration Notice”).

 

(b)           The arbitration shall be held before a one member arbitration
panel (the “Title Arbitrator”), determined as follows.  The Title Arbitrator
shall be an attorney with at least ten (10) years experience examining oil and
gas titles in the State of Ohio.  Seller and Purchaser shall select by mutual
agreement the Title Arbitrator.  If no such agreement is reached within seven
(7) Business Days following the delivery of Title Arbitration Notice, the
Columbus, Ohio office of the American Arbitration Association shall select an
arbitrator from the original lists provided by Seller and Purchaser to serve as
the Title Arbitrator.

 

(c)           Following the selection of the Title Arbitrator, the Parties shall
submit one copy to the Title Arbitrator of (i) this Agreement, with specific
reference to this Section 4.4 and

 

10

--------------------------------------------------------------------------------


 

the other applicable provisions of this Article 4, (ii) Purchaser’s written
description of the Final Disputed Title Matters, together with the supporting
documents that were provided to Seller, (iii) Seller’s written response to
Purchaser’s written description of the Final Disputed Title Matters, together
with the supporting documents that were provided to Purchaser and (iv) the Title
Arbitration Notice.  The Title Arbitrator shall resolve the Final Disputed Title
Matters based only on the foregoing submissions.  Neither Purchaser nor Seller
shall have the right to submit additional documentation to the Title Arbitrator
nor to demand discovery on the other Party.

 

(d)           The Title Arbitrator shall make its determination by written
decision within thirty (30) days following Seller’s receipt of the Title
Arbitration Notice (the “Arbitration Decision”).  The Arbitration Decision shall
be final and binding upon the Parties, without right of appeal.  In making its
determination, the Title Arbitrator shall be bound by the rules set forth in
this Article 4.  The Title Arbitrator may consult with and engage disinterested
Third Parties to advise the Title Arbitrator, but shall disclose to the Parties
the identities of such consultants.  Any such consultant shall not have worked
as an employee or consultant for either Party or its Affiliates during the five
(5) year period preceding the arbitration nor have any financial interest in the
dispute.

 

(e)           The Title Arbitrator shall act as an expert for the limited
purpose of determining the specific disputed Title Defects and Title Defect
Amounts or Title Benefits and Title Benefit Amounts and shall not be empowered
to award damages, interest or penalties to either Party with respect to any
matter.

 

(f)            Each Party shall each bear its own legal fees and other costs of
preparing and presenting its case.  Seller shall bear one-half and Purchaser
shall bear one-half of the costs and expenses of the Title Arbitrator, including
any costs incurred by the Title Arbitrator that are attributable to the
consultation of any Third Party.

 

(g)           Seller and Purchaser shall complete any further conveyancing or
reconveyancing of property as is necessary to effect the remedy.  In the case of
any such reconveyancing, Purchaser shall assign the relevant Asset to Seller
with a special warranty of title, subject to the Permitted Encumbrances, by,
through and under Purchaser.

 

(h)           Any dispute over the interpretation or application of this
Section 4.4 shall be decided by the Title Arbitrator with reference to the Laws
of the State of Ohio.

 

Section 4.5            Consents to Assignment

 

(a)           Purchaser shall prepare and send notices to the holders of any
required consents to assignment requesting consents to the Conveyances.  If,
prior to Closing Date A with respect to Category 1 Assets, Closing Date B with
respect to Category 2 Assets or Closing Date C with respect to Category 3
Assets, any Party discovers any required consents, then (x) the Party making
such discovery shall provide the other Party with written notification of such
consents, as applicable, (y) Purchaser, following delivery or receipt of such
written notification, will promptly send notices to the holders of the required
consents requesting consents to the Conveyances and (z) the terms and conditions
of this Section 4.5 shall apply to the Assets

 

11

--------------------------------------------------------------------------------


 

subject to such consents, as applicable.  Purchaser shall use commercially
reasonable efforts to cause such consents to assignment to be obtained and
delivered prior to Closing A with respect to Category 1 Assets, Closing B with
respect to Category 2 Assets or Closing C with respect to Category 3 Assets;
provided, however, that Seller and Purchaser shall each bear 50% of any payments
or obligations to or for the benefit of the holders of such rights incurred in
order to obtain the required consents. Seller shall cooperate with Purchaser in
seeking to obtain such consents to assignment.

 

(b)           In no event shall there be transferred at Closing A with respect
to Category 1 Assets, Closing B with respect to Category 2 Assets or Closing C
with respect to Category 3 Assets, any Asset for which a consent to assignment
(other than a Customary Post-Closing Consent) has been denied in writing or in
which the rights to be transferred to Purchaser will be materially impaired if
transferred without the consent (a “Consent Requirement”); provided, however,
that Consent Requirements shall not include any Customary Post-Closing
Consents.  In cases in which the Asset subject to a Consent Requirement is a
Contract and Purchaser is assigned the Property or Properties to which the
Contract relates, but the Contract is not transferred to Purchaser due to the
unwaived Consent Requirement, Purchaser shall continue after Closing A with
respect to Category 1 Assets, Closing B with respect to Category 2 Assets or
Closing C with respect to Category 3 Assets, to use commercially reasonable
efforts to obtain the consent so that such Contract can be transferred to
Purchaser upon receipt of the consent.  In cases in which the Asset subject to a
Consent Requirement is a Property and the Third Party consent to the transfer of
the Property is not obtained by Closing A with respect to Category 1 Assets,
Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, the affected Property and the Assets related to that Property
shall not be transferred at Closing A with respect to Category 1 Assets, Closing
B with respect to Category 2 Assets or Closing C with respect to Category 3
Assets, and the Category 1 Purchase Price, Category 2 Purchase Price or Category
3 Purchase Price, as applicable, shall be reduced by the allocated value of the
affected Property.  If an unsatisfied Consent Requirement is subsequently
satisfied prior to the Final Adjustment Date for Closing C, Seller shall assign
and convey the affected Property and related Assets to Purchaser in accordance
with this Agreement, and Purchaser shall pay to Seller the amount by which the
Category 1 Purchase Price, Category 2 Purchase Price or Category 3 Purchase
Price, as applicable, was reduced, subject to adjustment as described in
Section 3.2.  In the event of such assignment, the term “Closing Date” with
respect to any such Property and related Assets shall mean the date of
assignment of such Property and related Assets from Seller to Purchaser.  If
such Consent Requirement is not satisfied by the Final Adjustment Date for
Closing C, Seller shall have no further obligation to sell and convey such
Property and related Assets and Purchaser shall have no further obligation to
purchase, accept and pay for such Property and related Assets.  For purposes of
this Section 4.5(b), a Consent Requirement shall be deemed satisfied if the
Person holding the consent right grants consent, without conditions (unless
pursuant to the terms of the document in which the Consent Requirement is
contained, failure to object within a given period is deemed to be consent, in
which case the Consent Requirement shall be deemed satisfied upon expiration of
the period without objection), to the transfer prior to Closing A with respect
to Category 1 Assets, Closing B with respect to Category 2 Assets or Closing C
with respect to Category 3 Assets, of the affected Property or other Asset from
Seller to Purchaser.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section 5.1            Generally.

 

(a)           Any representation or warranty qualified to the “knowledge of
Seller” or “to Seller’s knowledge” or with any similar knowledge qualification
is limited to matters within the Actual Knowledge of David Zatezalo and
Christopher Walton.  As used herein, the term “Actual Knowledge” means
information personally known by such individual.

 

(b)           Inclusion of a matter on a Schedule in relation to a
representation or warranty which addresses matters having a Material Adverse
Effect shall not be deemed an indication that such matter does, or may, have a
Material Adverse Effect.  Likewise, the inclusion of a matter on a Schedule to
this Agreement in relation to a representation or warranty shall not be deemed
an indication that such matter necessarily would, or may, breach such
representation or warranty absent its inclusion on such Schedule.  Matters may
be disclosed on a Schedule for information purposes only.

 

(c)           Subject to the foregoing provisions of this Section 5.1, the
disclaimers and waivers contained in and the other terms and conditions of this
Agreement, Seller represents and warrants the matters set out in Section 5.2
through Section 5.12.

 

Section 5.2            Existence and Qualification.  Seller is a limited
liability company, validly existing and in good standing under the Laws of the
State of Delaware and is duly qualified to do business in all jurisdictions in
which the nature of Seller’s business requires such qualification.

 

Section 5.3            Power.  Seller has the requisite power to enter into and
perform this Agreement and consummate the transactions contemplated by this
Agreement.

 

Section 5.4            Authorization and Enforceability.  The execution,
delivery and performance of this Agreement and all documents required to be
executed and delivered by Seller at Closing A with respect to Category 1 Assets,
Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, and the performance of the transactions contemplated hereby
and thereby, have been duly and validly authorized by all necessary limited
liability company action on the part of Seller.  This Agreement has been duly
executed and delivered by Seller (and all documents required hereunder to be
executed and delivered by Seller at Closing A with respect to Category 1 Assets,
Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, will be duly executed and delivered by Seller) and this
Agreement constitutes, and at Closing A with respect to Category 1 Assets,
Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, such documents will constitute, the valid and binding
obligations of Seller, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar Laws
affecting the rights and remedies of creditors generally as well as by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.5            No Conflicts.  Except for Customary Post-Closing
Consents, the execution, delivery and performance of this Agreement by Seller,
and the transactions

 

13

--------------------------------------------------------------------------------


 

contemplated by this Agreement will not (a) violate any provision of the
certificate of formation and other organizational documents of Seller,
(b) result in default (with due notice or lapse of time or both) or the creation
of any lien or encumbrance (except for any Permitted Encumbrances) or give rise
to any right of termination, cancellation or acceleration under any material
note, bond, mortgage, indenture, license or agreement to which Seller is a
party, (c) violate any judgment, order, ruling or decree applicable to Seller as
a party in interest or (d) violate any Laws applicable to Seller, except for any
matters described in clauses (b) or (c) above which would not have a Material
Adverse Effect on Seller.

 

Section 5.6            Liability for Brokers’ Fees.  Purchaser shall not
directly or indirectly have any responsibility, liability or expense, as a
result of undertakings or agreements of Seller, for brokerage fees, finder’s
fees, agent’s commissions or other similar forms of compensation in connection
with this Agreement or any agreement or transaction contemplated hereby.

 

Section 5.7            Litigation.  There are no actions, suits or proceedings
pending, or to Seller’s knowledge, threatened in writing, before any
Governmental Body with respect to Seller that would materially impair Seller’s
ability to perform its obligations under this Agreement.

 

Section 5.8            Compliance with Laws.  To Seller’s knowledge, Seller has
complied with all applicable Laws (except for Environmental Laws, which are
addressed in Section 5.10) with respect to the ownership and operation of the
Properties, except where such violation would not have a Material Adverse Effect
on the Properties subject to such violation.

 

Section 5.9            Contracts.  To Seller’s knowledge, Seller is not in
material default under any Contract to which Seller is a named party.  There are
no (i) Contracts with Affiliates of Seller which will be binding on the Assets
after Closing A with respect to Category 1 Assets, Closing B with respect to
Category 2 Assets or Closing C with respect to Category 3 Assets, or (ii) any
hedges, swaps or other derivatives contracts entered into by Seller which will
be binding on the Assets after Closing A with respect to Category 1 Assets,
Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets.  None of the Properties are subject to or burdened by any
indenture, mortgage, loan, credit or sale-leaseback or similar contract entered
into by Seller to which Purchaser is not a party or of which Purchaser is not
otherwise aware and that will not be terminated at or prior to Closing A with
respect to Category 1 Assets, Closing B with respect to Category 2 Assets or
Closing C with respect to Category 3 Assets.

 

Section 5.10          Environmental.  Seller has not itself entered into any
consent order, consent decree, compliance order or administrative order pursuant
to any Environmental Laws that relate to the future use of any of the Assets and
that require any remediation or other change in the present condition of any of
the Assets.  To Seller’s knowledge, Seller has not received any written notice,
which remains uncured, directly from any Governmental Body alleging that Seller
is in violation of any Environmental Law with respect to the Assets, except
where such violation would not have a Material Adverse Effect with respect to
any Asset.

 

Section 5.11          Taxes.  To Seller’s knowledge, all Property Taxes based on
or measured by the ownership of the Properties that are assessed directly to the
owner of a Property and not to

 

14

--------------------------------------------------------------------------------


 

the operator under the Operating Agreement currently due have been paid, except
those Property Taxes being contested in good faith.

 

Section 5.12          Calls.  Seller has not entered into any contracts with
respect to the Assets that include calls upon or options to purchase any of the
Hydrocarbons produced from the Assets from and after Closing A with respect to
Category 1 Assets, Closing B with respect to Category 2 Assets or Closing C with
respect to Category 3 Assets, that are not terminable upon sixty (60) days’ or
less notice.

 

Section 5.13          Certain Disclaimers.

 

(a)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS ARTICLE 5
OR IN THE CONVEYANCES TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER,
(i) NEITHER SELLER NOR ANY AFFILIATE OF SELLER MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (ii) SELLER EXPRESSLY DISCLAIMS
AND NEGATES ALL LIABILITY AND RESPONSIBILITY FOR ANY STATEMENT OR INFORMATION
MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS
AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY
OPINION, INFORMATION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY ANY
PERSON OF THE SELLER GROUP).

 

(b)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS ARTICLE 5
OR IN THE CONVEYANCES TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER, WITHOUT
LIMITING THE GENERALITY OF SECTION 5.13(A), SELLER EXPRESSLY DISCLAIMS AND
NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, ORAL OR
WRITTEN, AS TO (i) TITLE TO ANY OF THE ASSETS, (ii) THE CONTENTS, CHARACTER OR
NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING
CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (iii) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
THE ASSETS, (iv) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (v) THE PRODUCTION OF PETROLEUM SUBSTANCES FROM THE
ASSETS, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS OR IN PAYING QUANTITIES,
(vi) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS OR (vii) ANY OTHER MATERIALS OR INFORMATION THAT
MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO THE PURCHASER GROUP IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES THAT PURCHASER SHALL BE DEEMED TO BE

 

15

--------------------------------------------------------------------------------


 

OBTAINING THE EQUIPMENT AND OTHER TANGIBLE PROPERTY TRANSFERRED HEREUNDER IN ITS
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
FAULTS, AND THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS
PURCHASER DEEMS APPROPRIATE.

 

(c)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 5.10,
SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL
LIABILITIES, THE RELEASE OF HAZARDOUS SUBSTANCES, HYDROCARBONS OR NORM INTO THE
ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN
THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY, AND PURCHASER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND
“WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller the following:

 

Section 6.1            Existence and Qualification.  Purchaser is a corporation,
validly existing, and in good standing under the Laws of the State of Delaware
and is duly qualified to do business in all jurisdictions in which the nature of
Purchaser’s business requires such qualification.

 

Section 6.2            Power.  Purchaser has the requisite power to enter into
and perform this Agreement and consummate the transactions contemplated by this
Agreement.

 

Section 6.3            Authorization and Enforceability.  The execution,
delivery and performance of this Agreement and all documents required to be
executed and delivered by Purchaser at Closing A with respect to Category 1
Assets, Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, and the performance of the transactions contemplated hereby
and thereby, have been duly and validly authorized by all necessary corporate
action on the part of Purchaser.  This Agreement has been duly executed and
delivered by Purchaser (and all documents required hereunder to be executed and
delivered by Purchaser at Closing A with respect to Category 1 Assets, Closing B
with respect to Category 2 Assets or Closing C with respect to Category 3
Assets, will be duly executed and delivered by Purchaser) and this Agreement
constitutes, and at Closing A with respect to Category 1 Assets, Closing B with
respect to Category 2 Assets or Closing C with respect to Category 3 Assets,
such documents will constitute, the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well

 

16

--------------------------------------------------------------------------------


 

as by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 6.4            No Conflicts.  The execution, delivery and performance of
this Agreement by Purchaser, and the transactions contemplated by this
Agreement, will not (a) violate any provision of the certificate of
incorporation and other organizational documents of Purchaser, (b) result in a
material default (with due notice or lapse of time or both) or the creation of
any lien or encumbrance or give rise to any right of termination, cancellation
or acceleration under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license or agreement to which Purchaser is a party,
(c) violate any judgment, order, ruling, or regulation applicable to Purchaser
as a party in interest, or (d) violate any Laws applicable to Purchaser, except
for any matters described in clauses (b) or (c) above which would not have a
Material Adverse Effect on Purchaser.

 

Section 6.5            Liability for Brokers’ Fees.  Seller shall not directly
or indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation in connection with
this Agreement or any agreement or transaction contemplated hereby.

 

Section 6.6            Litigation.  There are no actions, suits or proceedings
pending, or to Purchaser’s knowledge, threatened in writing, before any
Governmental Body against Purchaser which are reasonably likely to impair
materially Purchaser’s ability to perform its obligations under this Agreement
or any document required to be executed and delivered by Purchaser at Closing A
with respect to Category 1 Assets, Closing B with respect to Category 2 Assets
or Closing C with respect to Category 3 Assets.  As used in this Section 6.6,
“Purchaser’s knowledge” is limited to information personally known by Michael
Moore, Paul Heerwagen and Bill Eisched.

 

Section 6.7            SEC Compliance.  Purchaser is acquiring the Assets for
its own account for use in its trade or business, and not with a view toward or
for sale associated with any distribution thereof, nor with any present
intention of making a distribution thereof within the meaning of the Securities
Act of 1933, as amended, and applicable state securities Laws.

 

Section 6.8            Independent Evaluation.

 

(a)           Purchaser is knowledgeable of the oil and gas business and of the
usual and customary practices of oil and gas producers, including those in the
areas where the Assets are located.

 

(b)           Purchaser is a party capable of making such investigation,
inspection, review and evaluation of the Assets as a prudent purchaser would
deem appropriate under the circumstances including with respect to all matters
relating to the Assets, their value, operation and suitability.

 

(c)           In making the decision to enter into this Agreement and consummate
the transactions contemplated hereby, Purchaser has relied solely on the basis
of its own independent due diligence investigation of the Assets and the terms
and conditions of this Agreement.

 

17

--------------------------------------------------------------------------------


 

Section 6.9            Consents, Approvals or Waivers.  Purchaser’s execution,
delivery and performance of this Agreement (and any document required to be
executed and delivered by Purchaser at Closing A with respect to Category 1
Assets, Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets) is not and will not be subject to any consent, approval, or
waiver from any Governmental Body or Third Party, except for consents and
approvals of assignments by Governmental Bodies that are customarily obtained
after Closing A with respect to Category 1 Assets, Closing B with respect to
Category 2 Assets or Closing C with respect to Category 3 Assets.

 

Section 6.10          Bankruptcy.  There are no bankruptcy, insolvency,
reorganization or receivership proceedings pending against, being contemplated
by, or threatened against Purchaser.

 

Section 6.11          Qualification.  Purchaser is qualified under applicable
Law to own the Assets and has, or as of Closing A with respect to Category 1
Assets, Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, will have, complied with all necessary bonding requirements
of Governmental Bodies required for Purchaser’s ownership or operation of the
Assets.

 

Section 6.12          Limitation.  Purchaser acknowledges the following:

 

(a)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5 OR IN
THE CONVEYANCES TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER, THERE ARE NO
REPRESENTATIONS AND WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, BY SELLER AS TO
THE ASSETS OR PROSPECTS THEREOF AND PURCHASER HAS NOT RELIED UPON ANY ORAL OR
WRITTEN INFORMATION PROVIDED BY SELLER.

 

(b)           THE ASSETS MAY HAVE BEEN USED FOR EXPLORATION, DEVELOPMENT AND
PRODUCTION OF HYDROCARBONS AND THERE MAY BE PETROLEUM, PRODUCED WATER, WASTE, OR
OTHER SUBSTANCES OR MATERIALS LOCATED IN, ON OR UNDER THE PROPERTIES OR
ASSOCIATED WITH THE ASSETS.    NORM CONTAINING MATERIAL AND/OR OTHER WASTES OR
HAZARDOUS SUBSTANCES MAY HAVE COME IN CONTACT WITH VARIOUS ENVIRONMENTAL
MEDIA, INCLUDING WATER, SOILS OR SEDIMENT.  SPECIAL PROCEDURES MAY BE REQUIRED
FOR THE ASSESSMENT, REMEDIATION, REMOVAL, TRANSPORTATION OR DISPOSAL OF
ENVIRONMENTAL MEDIA, WASTES, ASBESTOS, NORM AND OTHER HAZARDOUS SUBSTANCES FROM
THE ASSETS.

 

ARTICLE 7
COVENANTS OF THE PARTIES

 

Section 7.1            Public Announcements; Confidentiality.

 

(a)           Neither Seller nor Purchaser shall make, or cause any other Person
to make, any press release or other public announcement regarding the existence
of this Agreement, the contents hereof or the transactions contemplated hereby
without the prior written consent of

 

18

--------------------------------------------------------------------------------


 

the other Party; provided, however, that the foregoing shall not restrict
disclosures to the extent (i) necessary for a Party to perform this Agreement
(including disclosure to Governmental Bodies or Third Parties holding
preferential rights to purchase, rights of consent or other rights that may be
applicable to the transaction contemplated by this Agreement, as reasonably
necessary to provide notices, seek waivers, amendments or termination of such
rights, or seek such consents), (ii) required (upon advice of counsel) by
applicable securities or other Laws or regulations or the applicable rules of
any stock exchange having jurisdiction over the Parties or their respective
Affiliate, (iii) required to be included in any offering documents or
(iv) subject to Section 7.1(b), such Party has given the other Party a
reasonable opportunity to review such disclosure prior to its release and no
objection is raised; and provided, further, that, in the case of clauses (i) and
(ii), each Party shall use its reasonable efforts to consult with the other
Party regarding the contents of any such release or announcement prior to making
such release or announcement.

 

(b)           Notwithstanding anything in Section 7.1(a) to the contrary, the
Parties shall keep all information and data relating to this Agreement, and the
transactions contemplated hereby, strictly confidential except for disclosures
to Representatives of the Parties and any disclosures required to perform this
Agreement; provided, however, that the foregoing shall not restrict disclosures
that are (i) required to be included in any offering documents or (ii) required
(upon advice of counsel) by applicable securities or other Laws or regulations
or the applicable rules of any stock exchange having jurisdiction over the
Parties or their respective Affiliates; and provided, further, that prior to
making any such disclosures to Representatives or holders of preferential rights
to purchase, the Party disclosing such information shall obtain an undertaking
of confidentiality from each such party.

 

Section 7.2            Operation of Business.  Except as otherwise approved by
Purchaser, from the Execution Date until Closing Date A with respect to Category
1 Assets, Closing Date B with respect to Category 2 Assets and Closing Date C
with respect to Category 3 Assets, Seller:

 

(a)           will conduct its business related to the Category 1 Assets,
Category 2 Assets and Category 3 Assets in the ordinary course;

 

(b)           will not voluntarily terminate, materially amend or extend any
material Contracts to which Seller is a named party;

 

(c)           will maintain all material Permits, approvals, bonds and
guaranties affecting the Category 2 Assets and Category 3 Assets held or
otherwise posted directly by Seller, if any, and make all filings that Seller,
and not the operator under to the Operating Agreement, are required to make
under applicable Law with respect to the Category 2 Assets and Category 3
Assets;

 

(d)           will not transfer, sell, hypothecate, encumber or otherwise
dispose of any material Properties; and

 

(e)           will not enter into an agreement with respect to any of the
foregoing.

 

19

--------------------------------------------------------------------------------


 

Section 7.3            Amendment to Schedules.

 

(a)           As of Closing Date A with respect to Category 1 Assets, Closing
Date B with respect to Category 2 Assets or Closing Date C with respect to
Category 3 Assets, all Schedules to this Agreement, as applicable, shall be
deemed amended and supplemented by Seller to include reference to any matter
which results in an adjustment to the Category 1 Purchase Price, Category 2
Purchase Price or Category 3 Purchase Price, as applicable, pursuant to
Section 3.2 as a result of the removal under the terms of this Agreement of any
of the Assets.

 

Section 7.4            Further Assurances.  After Closing A with respect to
Category 1 Assets, Closing B with respect to Category 2 Assets or Closing C with
respect to Category 3 Assets, Seller and Purchaser agree to take such further
actions and to execute, acknowledge and deliver all such further documents as
are reasonably requested by the other Party for carrying out the purposes of
this Agreement or of any document delivered pursuant to this Agreement.

 

ARTICLE 8
CONDITIONS TO CLOSING

 

Section 8.1            Seller’s Conditions to Closing.  The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction (or waiver by Seller) on or prior to Closing Date A with
respect to Category 1 Assets, Closing Date B with respect to Category 2 Assets
or Closing Date C with respect to Category 3 Assets, of each of the following
conditions precedent:

 

(a)           Representations.  The representations and warranties of Purchaser
set forth in Article 6 shall be true and correct in all material respects as of
the date of this Agreement and as of Closing Date A with respect to Category 1
Assets, Closing Date B with respect to Category 2 Assets or Closing Date C with
respect to Category 3 Assets, as though made on and as of Closing Date A with
respect to Category 1 Assets, Closing Date B with respect to Category 2 Assets
or Closing Date C with respect to Category 3 Assets, except to the extent that
such representation or warranty is qualified in terms of materiality in which
case such representations and warranties shall be true and correct in all
respects;

 

(b)           Performance.  Purchaser shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement prior to or on Closing Date A with respect to Category 1
Assets, Closing Date B with respect to Category 2 Assets or Closing Date C with
respect to Category 3 Assets;

 

(c)           No Action.  On Closing Date A with respect to Category 1 Assets,
Closing Date B with respect to Category 2 Assets or Closing Date C with respect
to Category 3 Assets, no injunction, order or award restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement, or granting material damages in connection therewith, shall have been
issued and remain in force, and no suit, action or other proceeding by a Third
Party (including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking substantial damages in connection therewith, shall be pending before any
Governmental Body; and

 

20

--------------------------------------------------------------------------------


 

(d)           Governmental Consents.  All material consents and approvals of any
Governmental Body required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except consents and approvals by
Governmental Bodies that are customarily obtained after closing (including
Customary Post-Closing Consents), shall have been granted, or the necessary
waiting period shall have expired, or early termination of the waiting period
shall have been granted.

 

Section 8.2            Purchaser’s Conditions to Closing.  The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or waiver by Purchaser) on or prior to Closing Date
A with respect to Category 1 Assets, Closing Date B with respect to Category 2
Assets or Closing Date C with respect to Category 3 Assets, of each of the
following conditions precedent:

 

(a)           Representations.  The representations and warranties of Seller set
forth in Article 5 shall be true and correct in all material respects as of the
date of this Agreement and as of Closing Date A with respect to Category 1
Assets, Closing Date B with respect to Category 2 Assets or Closing Date C with
respect to Category 3 Assets as though made on and as of Closing Date A with
respect to Category 1 Assets, Closing Date B with respect to Category 2 Assets
or Closing Date C with respect to Category 3 Assets (other than representations
and warranties that refer to a specified date which need only be true and
correct on and as of such specified date), except to the extent that such
representation or warranty is qualified in terms of materiality in which case
such representations and warranties shall be true and correct in all respects;

 

(b)           Performance.  Seller shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement prior to or on Closing Date A with respect to Category 1
Assets, Closing Date B with respect to Category 2 Assets or Closing Date C with
respect to Category 3 Assets;

 

(c)           No Action.  On Closing Date B with respect to Category 2 Assets or
Closing Date C with respect to Category 3 Assets, no injunction, order or award
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting material damages in
connection therewith, shall have been issued and remain in force, and no suit,
action or other proceeding by a Third Party (including any Governmental Body)
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement, or seeking substantial damages in
connection therewith, shall be pending before any Governmental Body;

 

(d)           Governmental Consents.  All material consents and approvals of any
Governmental Body required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except consents and approvals by
Governmental Bodies that are customarily obtained after closing (including
Customary Post-Closing Consents), shall have been granted, or the necessary
waiting period shall have expired, or early termination of the waiting period
shall have been granted; and

 

(e)           Seller shall have obtained all releases of liens under the Rhino
Mortgage encumbering the applicable Assets prior to or on Closing Date A with
respect to Category 1

 

21

--------------------------------------------------------------------------------


 

Assets, Closing Date B with respect to Category 2 Assets or Closing Date C with
respect to Category 3 Assets.

 

ARTICLE 9
CLOSING

 

Section 9.1            Time and Place of Closing.

 

(a)           Consummation of the purchase and sale transaction as contemplated
by this Agreement with respect to Category 1 Assets (“Closing A”), shall, unless
otherwise agreed to in writing by Purchaser and Seller, take place at the
offices of Sidley Austin LLP, counsel to Seller, located at Wells Fargo Plaza,
1000 Louisiana Street, Suite 6000, Houston, Texas 77002 at 11:00 a.m., Central
Time within two (2) Business Days of the conditions in Article 8 having been
satisfied or waived, subject to the rights of the Parties under Article 10.  The
date on which Closing A occurs is herein referred to as “Closing Date A”.

 

(b)           Within thirty (30) days of Closing A, consummation of the purchase
and sale transaction as contemplated by this Agreement with respect to Category
2 Assets (“Closing B”), shall, unless otherwise agreed to in writing by
Purchaser and Seller, take place at the offices of Sidley Austin LLP, counsel to
Seller, located at Wells Fargo Plaza, 1000 Louisiana Street, Suite 6000,
Houston, Texas 77002 at 11:00 a.m. The date on which Closing B occurs is herein
referred to as “Closing Date B”.

 

(c)           Within ninety (90) days of Closing A, consummation of the purchase
and sale transaction as contemplated by this Agreement with respect to Category
3 Assets (“Closing C”), shall, unless otherwise agreed to in writing by
Purchaser and Seller, take place at the offices of Sidley Austin LLP, counsel to
Seller, located at Wells Fargo Plaza, 1000 Louisiana Street, Suite 6000,
Houston, Texas 77002 at 11:00 a.m. The date on which Closing C occurs is herein
referred to as “Closing Date C”.

 

Section 9.2            Obligations of Seller at Closing.  At Closing A with
respect to Category 1 Assets, Closing B with respect to Category 2 Assets or
Closing C with respect to Category 3 Assets, upon the terms and subject to the
conditions of this Agreement, and subject to the simultaneous performance by
Purchaser of its obligations pursuant to Section 9.3, Seller shall deliver or
cause to be delivered to Purchaser, among other things, the following:

 

(a)           Counterparts of the Conveyances, in sufficient duplicate originals
to allow recording in all appropriate jurisdictions and offices, duly executed
by Seller and acknowledged before a notary public;

 

(b)           An executed statement described in Treasury Regulation
§ 1.1445-2(b)(2) certifying that Seller is not a foreign person within the
meaning of the Code;

 

(c)           Release of all liens under the Rhino Mortgage encumbering the
applicable Assets, in a form reasonably satisfactory to Purchaser;

 

(d)           At Closing C only, a counterpart of the Termination Agreement,
duly executed by Seller and Windsor; and

 

22

--------------------------------------------------------------------------------


 

(e)           All other instruments, documents and other items reasonably
necessary to effectuate the terms of this Agreement, as may be reasonably
requested by Purchaser.

 

Section 9.3            Obligations of Purchaser at Closing.  At Closing A with
respect to Category 1 Assets, Closing B with respect to Category 2 Assets or
Closing C with respect to Category 3 Assets, upon the terms and subject to the
conditions of this Agreement, and subject to the simultaneous performance by
Seller of its obligations pursuant to Section 9.2, Purchaser shall deliver or
cause to be delivered, among other things, the following:

 

(a)           At Closing A, a wire transfer of the Closing A Payment, at Closing
B, a wire transfer of the Closing B Payment and at Closing C, a wire transfer of
the Closing C Payment, in each case, to the account(s) designated by Seller in
immediately available funds not later than 11:00 a.m. Central Time;

 

(b)           Counterparts of the Conveyances, in sufficient duplicate originals
to allow recording in all appropriate jurisdictions and offices, duly executed
by Purchaser and acknowledged before a notary public;

 

(c)           At Closing C only, a counterpart of the Termination Agreement,
duly executed by Purchaser; and

 

(d)           All other instruments, documents and other items reasonably
necessary to effectuate the terms of this Agreement, as may be reasonably
requested by Seller.

 

Section 9.4            Closing Payment and Post-Closing Purchase Price
Adjustments.

 

(a)           The Parties shall undertake to agree on the final adjustments to
the Category 1 Purchase Price, the Category 2 Purchase Price and the Category 3
Purchase Price no later than 30 days after, respectively, Closing A, Closing B
and Closing C (each such date, a “Final Adjustment Date”).  Within ten (10) days
after the applicable Final Adjustment Date, (A) Purchaser shall pay to Seller,
as applicable, the amount by which the final adjusted Category 1 Purchase Price
exceeds the Closing A Payment, the amount by which the final adjusted Category 2
Purchase Price exceeds the Closing B Payment or the amount by which the final
adjusted Category 3 Purchase Price exceeds the Closing C Payment, or (B) Seller
shall pay to Purchaser, as applicable, the amount by which the Closing A Payment
exceeds the final adjusted Category 1 Purchase Price, the Closing B Payment
exceeds the final adjusted Category 2 Purchase Price or the Closing C Payment
exceeds the final adjusted Category 3 Purchase Price.  Any post-closing payment
pursuant to this Section 9.4(a) shall bear interest from Closing Date A with
respect to adjustments to the Category 1 Purchase Price, Closing Date B with
respect to the Category 2 Purchase Price or Closing Date C with respect to the
Category 3 Purchase Price to the date of payment at the Prime Rate.

 

(b)           All payments made or to be made under this Agreement to Seller
shall be made by electronic transfer of immediately available funds to the
account(s) designated by Seller in writing to Purchaser.  All payments made or
to be made hereunder to Purchaser shall be by electronic transfer or immediately
available funds to a bank and account(s) specified by Purchaser in writing to
Seller.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 10
TERMINATION

 

Section 10.1          Termination.  At any time prior to Closing A with respect
to Category 1 Assets, Closing B with respect to Category 2 Assets or Closing C
with respect to Category 3 Assets, this Agreement may be terminated and the
transactions contemplated hereby abandoned:

 

(a)           by the mutual written consent of Purchaser and Seller;

 

(b)           by Purchaser (provided Purchaser is not in material breach of this
Agreement), upon written notice to Seller, if there has been a material breach
by Seller of any representation, warranty, or covenant contained in this
Agreement that has prevented the satisfaction of any condition to the
obligations of Purchaser at Closing A with respect to Category 1 Assets, Closing
B with respect to Category 2 Assets or Closing C with respect to Category 3
Assets and such breach has not been cured by Seller prior to the date on which
such closing is to occur;

 

(c)           by Seller (provided Seller is not in material breach of this
Agreement), upon notice to Purchaser, if there has been a material breach by
Purchaser of any representation, warranty, or covenant contained in this
Agreement that has prevented the satisfaction of any condition to the
obligations of Seller at Closing A with respect to Category 1 Assets, Closing B
with respect to Category 2 Assets or Closing C with respect to Category 3 Assets
and such breach has not been cured by Purchaser prior to the date on which such
closing is to occur;

 

(d)           by either Purchaser or Seller, upon notice to the other Party, if
any Governmental Body having competent jurisdiction has issued a final,
non-appealable order, decree, ruling or injunction (other than a temporary
restraining order) or taken any other action permanently restraining, enjoining
or otherwise prohibiting the transactions contemplated by this Agreement and
such injunction shall have become final and non-appealable; or

 

(e)           by Seller, upon notice to Purchaser, if the transactions
contemplated at Closing A have not been consummated by April 15, 2014; in
respect to Closing B, transactions contemplated at Closing B have not been
consummated by May 15, 2014; and, in respect to Closing C, transactions
contemplated at Closing C have not been consummated by July 15, 2014.

 

Section 10.2          Effect of Termination.  If this Agreement is terminated
pursuant to Section 10.1, this Agreement shall become void and of no further
force or effect (and the provisions of Section 5.6, Section 6.5, Section 7.1,
Article 10, Article 13 and Appendix A, which shall continue in full force and
effect) and Seller shall be free immediately to enjoy all rights of ownership of
the Assets and to sell, transfer, encumber or otherwise dispose of the Assets to
any party without any restriction under this Agreement.  Notwithstanding
anything to the contrary in this Agreement, the termination of this Agreement
under Section 10.1 shall not relieve either Party, subject to Section 13.10,
from liability for any willful or negligent failure to perform or observe in any
material respect any of its agreements or covenants contained herein which are
to be performed or observed at or prior to Closing A with respect to Category 1
Assets, Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 11
ASSUMPTION; INDEMNIFICATION

 

Section 11.1          Assumption by Purchaser.  Without limiting Purchaser’s
rights to indemnity under Section 11.2 and Purchaser’s remedy for Title Defects
in Article 4, Purchaser shall assume and hereby agrees to fulfill, perform, pay
and discharge (or cause to be timely fulfilled, performed, paid or discharged)
all of the Assumed Purchaser Obligations.

 

Section 11.2          Indemnification.

 

(a)           From and after Closing A with respect to Category 1 Assets,
Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, Purchaser shall indemnify, defend and hold harmless the
Seller Group from and against all Damages incurred, suffered by or asserted
against such Persons:

 

(i)            caused by or arising out of or resulting from the Assumed
Purchaser Obligations (including, for purposes of certainty, Environmental
Liabilities under CERCLA);

 

(ii)           caused by or arising out of or resulting from Purchaser’s breach
of any of Purchaser’s covenants or agreements contained in Article 7;

 

(iii)          caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 6 of this
Agreement; and

 

(iv)          caused by or arising out of or resulting from Purchaser’s breach
of Purchaser’s covenants and agreements in Article 12 or Section 13.3.

 

EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF THE SELLER
GROUP.

 

(b)           From and after Closing A with respect to Category 1 Assets,
Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets, Seller shall indemnify, defend and hold harmless the
Purchaser Group from and against all Damages incurred, suffered by or asserted
against such Persons:

 

(i)            caused by or arising out of or resulting from the Excluded
Assets;

 

(ii)           caused by or arising out of or resulting from Seller’s breach of
Seller’s covenants or agreements contained in Article 7;

 

(iii)          caused by or arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article 5; and

 

(iv)          caused by or arising out of or resulting from Seller’s breach of
Seller’s covenants and agreements in Article 12 or Section 13.3.

 

25

--------------------------------------------------------------------------------


 

EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF THE
PURCHASER GROUP.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, this Section 11.2 contains the Parties’ exclusive remedies against
each other with respect to breaches of the representations, warranties,
covenants and agreements of the Parties in Article 5, Article 6 and Article 7. 
Except for the remedies contained in this Section 11.2, and Article 4 and
Section 10.2, and any other remedies available to the Parties at law or in
equity for breaches of provisions of this Agreement other than Article 5,
Article 6 and Article 7, SELLER AND PURCHASER EACH RELEASE, REMISE AND FOREVER
DISCHARGE THE OTHER AND ITS AFFILIATES AND ALL SUCH PARTIES’ OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS AND OTHER REPRESENTATIVES FROM ANY AND
ALL SUITS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES,
LOSSES, COSTS, LIABILITIES, INTEREST, OR CAUSES OF ACTION WHATSOEVER, IN LAW OR
IN EQUITY, KNOWN OR UNKNOWN, WHICH SUCH PARTIES MIGHT NOW OR SUBSEQUENTLY
MAY HAVE, BASED ON, RELATING TO OR ARISING OUT OF (i) THIS AGREEMENT,
(ii) SELLER’S OWNERSHIP, USE OR OPERATION OF THE ASSETS OR (iii) THE CONDITION,
QUALITY, STATUS OR NATURE OF THE ASSETS, INCLUDING RIGHTS TO CONTRIBUTION UNDER
CERCLA OR ANY OTHER ENVIRONMENTAL LAW, BREACHES OF STATUTORY OR IMPLIED
WARRANTIES, NUISANCE OR OTHER TORT ACTIONS, RIGHTS TO PUNITIVE DAMAGES AND
COMMON LAW RIGHTS OF CONTRIBUTION, RIGHTS UNDER AGREEMENTS BETWEEN SELLER AND
ANY PERSONS WHO ARE AFFILIATES OF SELLER, AND RIGHTS UNDER INSURANCE MAINTAINED
BY SELLER OR ANY PERSON WHO IS AN AFFILIATE OF SELLER, EVEN IF CAUSED IN WHOLE
OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF ANY RELEASED PERSON (BUT NOT SUCH RELEASED
PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE).

 

(d)           The indemnity of each Party provided in this Section 11.2 shall be
for the benefit of and extend to each Person included in the Seller Group and
the Purchaser Group, as applicable; provided, however, that any claim for
indemnity under this Section 11.2 by any such Person must be brought and
administered by a Party to this Agreement.  No Indemnified Person (including any
Person within the Seller Group and the Purchaser Group) other than Seller and
Purchaser shall have any rights against either Seller or Purchaser under the
terms of this Section 11.2 except as may be exercised on its behalf by Purchaser
or Seller, as applicable, pursuant to this Section 11.2(d).  Seller and
Purchaser may elect to exercise or not exercise indemnification rights under
this Section on behalf of the other Indemnified Persons affiliated with it in
its sole discretion and shall have no liability to any such other Indemnified
Person for any action or inaction under this Section.

 

Section 11.3          Indemnification Actions.  All claims for indemnification
under Section 11.2 shall be asserted and resolved as follows:

 

26

--------------------------------------------------------------------------------


 

(a)           For purposes hereof, (i) the term “Indemnifying Person” when used
in connection with particular Damages shall mean the Person or Persons having an
obligation to indemnify another Person or Persons with respect to such Damages
pursuant to this Article 11 and (ii) the term “Indemnified Person” when used in
connection with particular Damages shall mean the Person or Persons having the
right to be indemnified with respect to such Damages by another Person or
Persons pursuant to this Article 11.

 

(b)           To make a claim for indemnification under Section 11.2, an
Indemnified Person shall notify the Indemnifying Person of its claim under this
Section 11.3, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”).  In the event that the claim for
indemnification is based upon a claim by a Third Party against the Indemnified
Person (a “Third Party Claim”), the Indemnified Person shall provide its Claim
Notice promptly after the Indemnified Person has actual knowledge of the Third
Party Claim and shall enclose a copy of all papers (if any) served with respect
to the Third Party Claim; provided, however, that the failure of any Indemnified
Person to give notice of a Third Party Claim as provided in this Section 11.3
shall not relieve the Indemnifying Person of its obligations under Section 11.2
except to the extent such failure results in insufficient time being available
to permit the Indemnifying Person to effectively defend against the Third Party
Claim or otherwise prejudices the Indemnifying Person’s ability to defend
against the Third Party Claim.  In the event that the claim for indemnification
is based upon an inaccuracy or breach of a representation, warranty, covenant or
agreement, the Claim Notice shall specify the representation, warranty, covenant
or agreement that was inaccurate or breached.

 

(c)           In the case of a claim for indemnification based upon a Third
Party Claim, the Indemnifying Person shall have thirty (30) days from its
receipt of the Claim Notice to notify the Indemnified Person whether it admits
or denies its obligation to defend the Indemnified Person against such Third
Party Claim under this Article 11.  If the Indemnifying Person does not notify
the Indemnified Person within such 30-day period whether the Indemnifying Person
admits or denies its obligation to defend the Indemnified Person, it shall be
conclusively deemed to have denied such indemnification obligation hereunder. 
The Indemnified Person is authorized, prior to and during such 30-day period, to
file any motion, answer or other pleading that it shall deem necessary or
appropriate to protect its interests or those of the Indemnifying Person and
that is not prejudicial to the Indemnifying Person.

 

(d)           If the Indemnifying Person admits its obligation, it shall have
the right and obligation to diligently defend, at its sole cost and expense, the
Third Party Claim.  The Indemnifying Person shall have full control of such
defense and proceedings, including any compromise or settlement thereof.  If
requested by the Indemnifying Person, the Indemnified Person agrees to cooperate
in contesting any Third Party Claim which the Indemnifying Person elects to
contest (provided, however, that the Indemnified Person shall not be required to
bring any counterclaim or cross-complaint against any Person).  The Indemnified
Person may at its own expense participate in, but not control, any defense or
settlement of any Third Party Claim controlled by the Indemnifying Person
pursuant to this Section 11.3(d).  An Indemnifying Person shall not, without the
written consent of the Indemnified Person, settle any Third Party Claim or
consent to the entry of any judgment with respect thereto which (i) does not
result in a final resolution of the Indemnified Person’s liability with respect
to the Third Party Claim (including, in the case of a settlement, an
unconditional written release of the Indemnified Person) or

 

27

--------------------------------------------------------------------------------


 

(ii) may materially and adversely affect the Indemnified Person (other than as a
result of money damages covered by the indemnity).

 

(e)           If the Indemnifying Person does not admit its obligation or admits
its obligation but fails to diligently defend or settle the Third Party Claim,
then the Indemnified Person shall have the right to defend against the Third
Party Claim (at the sole cost and expense of the Indemnifying Person, if the
Indemnified Person is entitled to indemnification hereunder), with counsel of
the Indemnified Person’s choosing, subject to the right of the Indemnifying
Person to admit its obligation and assume the defense of the Third Party Claim
at any time prior to settlement or final determination thereof.  If the
Indemnifying Person has not yet admitted its obligation to provide
indemnification with respect to a Third Party Claim, the Indemnified Person
shall send written notice to the Indemnifying Person of any proposed settlement
and the Indemnifying Person shall have the option for ten (10) days following
receipt of such notice to (i) admit in writing its obligation to provide
indemnification with respect to the Third Party Claim and (ii) if its obligation
is so admitted, reject, in its reasonable judgment, the proposed settlement.  If
the Indemnified Person settles any Third Party Claim over the objection of the
Indemnifying Person after the Indemnifying Person has timely admitted its
obligation in writing and assumed the defense of a Third Party Claim, the
Indemnified Person shall be deemed to have waived any right to indemnity
therefor.

 

(f)            In the case of a claim for indemnification not based upon a Third
Party Claim, the Indemnifying Person shall have thirty (30) days from its
receipt of the Claim Notice to (i) cure the Damages complained of, (ii) admit
its obligation to provide indemnification with respect to such Damages or
(iii) dispute the claim for such indemnification.  If the Indemnifying Person
does not notify the Indemnified Person within such 30-day period that it has
cured the Damages or that it disputes the claim for such indemnification, the
Indemnifying Person shall be conclusively deemed obligated to provide such
indemnification hereunder.

 

Section 11.4          Limitation on Actions.

 

(a)           The representations and warranties of the Parties in Article 5 and
Article 6 and the covenants and agreements of the Parties in Article 7 shall
survive Closing A with respect to Category 1 Assets, Closing B with respect to
Category 2 Assets or Closing C with respect to Category 3 Assets for a period of
twelve (12) months (unless a shorter period is expressly provided within the
applicable Section), except that (i) the representations and warranties in
Section 5.2, Section 5.3, Section 5.4, Section 5.5, Section 6.1, Section 6.2,
Section 6.3, Section 6.4, and Section 6.5 shall survive indefinitely and
(ii) the covenants and agreements, as applicable, in Section 7.1, shall survive
indefinitely.  The remainder of this Agreement (including the disclaimers in
Section 5.12) shall survive Closing A with respect to Category 1 Assets, Closing
B with respect to Category 2 Assets or Closing C with respect to Category 3
Assets without time limit except (A) as may otherwise be expressly provided
herein and (B) for the provisions of Article 12 and the indemnities provided for
in Section 11.2(a)(iv) or Section 11.2(b)(iv), which shall survive Closing A
with respect to Category 1 Assets, Closing B with respect to Category 2 Assets
or Closing C with respect to Category 3 Assets until the applicable statute of
limitations closes the taxable year to which the subject Taxes relate. 
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration; provided, however, that
there shall be no termination of any

 

28

--------------------------------------------------------------------------------


 

bona fide claim asserted pursuant to this Agreement with respect to such a
representation, warranty, covenant or agreement prior to its expiration date.

 

(b)           The indemnities in Section 11.2(a)(ii), Section 11.2(a)(iii),
Section 11.2(b)(ii) and Section 11.2(b)(iii) shall terminate as of the
termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification thereunder, except in each case as
to matters for which a Claim Notice for indemnity has been delivered to the
Indemnifying Person on or before such termination date.  The indemnities in
Section 11.2(a)(i) and Section 11.2(b)(i) shall continue without time limit.

 

(c)           Seller shall not have any liability for any indemnification under
Section 11.2 until and unless the aggregate amount of the liability for all
Damages for which Claim Notices are delivered by Purchaser exceeds one percent
(1.0%) of the Unadjusted Purchase Price, and then only to the extent such
Damages exceed one percent (1.0%) of the Unadjusted Purchase Price.

 

(d)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, Seller shall not be required to indemnify the Purchaser Group
under this Article 11 for aggregate Damages in excess of fifteen percent (15%)
of the Unadjusted Purchase Price.

 

(e)           The amount of any Damages for which an Indemnified Person is
entitled to indemnity under this Article 11 shall be reduced by the amount of
insurance proceeds realized by the Indemnified Person or its Affiliates with
respect to such Damages (net of any collection costs, and excluding the proceeds
of any insurance policy issued or underwritten by the Indemnified Person or its
Affiliates).

 

(f)            In no event shall any Indemnified Person be entitled to duplicate
compensation with respect to the same Damage, liability, loss, cost, expense,
claim, award or judgment under more than one provision of this Agreement and the
various documents delivered in connection with Closing A with respect to
Category 1 Assets, Closing B with respect to Category 2 Assets or Closing C with
respect to Category 3 Assets.

 

(g)           For purposes of this Article 11, any Damages resulting from any
breach or inaccuracy in the representations and warranties under this Agreement
shall be determined without regard to any materiality qualifiers in or affecting
such representations or warranties.

 

ARTICLE 12
TAX MATTERS

 

Section 12.1          Assistance.  The Parties agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Assets (including access to books and
records) as is reasonably necessary for the filing of all Tax Returns, the
making of any election relating to Taxes, the preparation for any audit by any
taxing authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax resulting from the transactions contemplated
hereunder or otherwise relating to the Assets.

 

Section 12.2          Apportionment of Property Taxes.  All Property Taxes with
respect to the Assets for the Tax period in which the Effective Date occurs
shall be apportioned on a daily

 

29

--------------------------------------------------------------------------------


 

ratable basis between the period ending on the day before the Effective Date
(the “Pre-Effective Date Period”) and the period beginning on the Effective Date
(the “Post-Effective Date Period”), between Seller and Purchaser (with Seller
being allocated the Property Taxes for the Pre-Effective Date Period, and
Purchaser being allocated the Property Taxes for the Post-Effective Date Period)
and, if any Property Taxes for a Post-Effective Date Period have already been
paid by Seller (or on Seller’s behalf) by the Final Adjustment Date, an
appropriate increase in the Unadjusted Purchase Price shall be made pursuant to
Section 3.2.  If any Property Taxes for a Pre-Effective Date Period have not
been paid at Closing A with respect to Category 1 Assets, Closing B with respect
to Category 2 Assets or Closing C with respect to Category 3 Assets, an
appropriate decrease in the Unadjusted Purchase Price shall be made pursuant to
Section 3.2 in the actual amount of such Property Taxes allocable to Seller
pursuant to this Section 12.2 but, if the actual amount of such Property Taxes
cannot be determined by the Final Adjustment Date, the amount shall be
reasonably estimated by the Parties.  Purchaser shall pay or cause to be paid to
the applicable Governmental Body all Property Taxes due with respect to the
Assets on or after Closing A with respect to Category 1 Assets, Closing B with
respect to Category 2 Assets or Closing C with respect to Category 3 Assets. 
Purchaser shall defend, indemnify and hold Seller harmless with respect to the
timely payment to the applicable Governmental Body of all Property Taxes due
with respect to the Assets following Closing A with respect to Category 1
Assets, Closing B with respect to Category 2 Assets or Closing C with respect to
Category 3 Assets (including any interest or penalties assessed thereon).
Notwithstanding the foregoing, and the other provisions of this Agreement,
Seller or Purchaser may contest with the appropriate Governmental Body the
amount of or liability for any Property Tax apportioned to it pursuant to this
Section 12.2; provided, however, that the Party pursuing such contest may not
settle such contest without the consent of the other Party, which shall not be
unreasonably conditioned, delayed or denied.

 

Section 12.3          Apportionment of Severance Taxes.  All Severance Taxes
shall be apportioned between Seller and Purchaser as of the Effective Date based
on the number of units or value of production actually produced, as applicable,
before and after the Effective Date, with the Severance Taxes attributable to
the Pre-Effective Date Period being allocated to Seller, and with the Severance
Taxes attributable to the Post-Effective Date Period being allocated to
Purchaser, and if any Severance Taxes for a Post-Effective Date Period have
already been paid by Seller (or on Seller’s behalf) by the Final Adjustment
Date, an appropriate increase in the Unadjusted Purchase Price shall be made
pursuant to Section 3.2.  If any Severance Taxes for a Pre-Effective Date Period
have not be paid at Closing A with respect to Category 1 Assets, Closing B with
respect to Category 2 Assets or Closing C with respect to Category 3 Assets, an
appropriate decrease in the Unadjusted Purchase Price shall be made pursuant to
Section 3.2 in the actual amount of such Severance Taxes allocable to Seller
pursuant to this Section 12.3 but, if the actual amount of such Severance Taxes
cannot be determined by the Final Adjustment Date, the amount shall be
reasonably estimated by the Parties.  Purchaser shall pay or cause to be paid to
the applicable Governmental Body all Severance Taxes due with respect to the
Assets after Closing A with respect to Category 1 Assets, Closing B with respect
to Category 2 Assets or Closing C with respect to Category 3 Assets.  Purchaser
agrees to file any Severance Tax reports or returns for tax periods in which the
Effective Date occurs, and Seller agrees to forward to Purchaser copies of any
Severance Tax reports and returns received by Seller after Closing A with
respect to Category 1 Assets, Closing B with respect to Category 2 Assets or
Closing C with respect to Category 3 Assets and to provide Purchaser with any
information Seller has that is

 

30

--------------------------------------------------------------------------------


 

necessary for Purchaser to file any required Severance Tax reports and returns
related to the Assets.  Purchaser shall defend, indemnify and hold Seller
harmless with respect to the timely payment to the applicable Governmental Body
of all Severance Taxes due with respect to the Assets following Closing A with
respect to Category 1 Assets, Closing B with respect to Category 2 Assets or
Closing C with respect to Category 3 Assets (including any interest or penalties
assessed thereon).

 

Section 12.4          Characterization of Certain Payments.  The Parties agree
that any payments made pursuant to this Article 12, Article 11 or Section 9.4
shall be treated for all Tax purposes as an adjustment to the Category 1
Purchase Price, Category 2 Purchase Price or Category 3 Purchase Price, as
applicable, unless otherwise required by Law.

 

ARTICLE 13
MISCELLANEOUS

 

Section 13.1          Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement.  Each Party’s delivery
of an executed counterpart signature page by facsimile (or email) is as
effective as executing and delivering this Agreement in the presence of the
other Party.  No Party shall be bound until such time as all of the Parties have
executed counterparts of this Agreement.

 

Section 13.2          Notice.  All notices and other communications which are
required or may be given pursuant to this Agreement must be given in writing, in
English and delivered personally, by courier, by facsimile with electronic
confirmation, by registered or certified mail, postage prepaid, or by electronic
mail (read receipt requested) as follows:

 

If to Seller:

 

 

Rhino Exploration LLC

 

424 Lewis Hargett Circle, Suite 250

 

Lexington, Kentucky 40503

 

Attn: Whitney Kegley

 

Electronic Mail: wkegley@rhinolp.com

 

Facsimile: 859-389-6588

 

 

 

Attn: Paul Jacobi

 

Electronic Mail: pjacobi@wexford.com

 

Facsimile: 203-862-7312

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Sidley Austin LLP

 

1000 Louisiana St, Suite 6000

 

Houston, Texas 77002

 

Attn: James L. Rice III

 

31

--------------------------------------------------------------------------------


 

 

Facsimile: (713) 495-7799

 

Electronic Mail: jrice@sidley.com

 

If to Purchaser:

 

 

Gulfport Energy Corporation

 

14313 North May, Suite 100

 

Oklahoma City, OK 73134

 

Attn: Michael G. Moore

 

Facsimile: (405) 848-8816

 

Electronic Mail:mmoore@gulfportenergy.com

 

 

 

With a copy to:

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

1700 Pacific Avenue, Suite 4100

 

Dallas, Texas 75201

 

Attn: Seth R. Molay, P.C.

 

Facsimile: (214) 969-4343

 

Electronic Mail: smolay@akingump.com

 

Each Party may change its address for notice by notice to the other Party in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

 

Section 13.3          Tax, Recording Fees, Similar Taxes & Fees.  Purchaser
shall bear any excise, gross receipts, goods and services, registration,
capital, documentary, stamp taxes (including any penalties, interest or
additional amounts which may be imposed with respect thereto), recording fees
and similar taxes (including any penalties, interest or additional amounts which
may be imposed with respect thereto), recording fees and similar taxes and fees
incurred and imposed upon, or with respect to, the property transfers or other
transactions contemplated hereby.  Notwithstanding anything to the contrary set
forth herein, each of Seller and Purchaser shall bear 50% of any sales, use,
transfer and similar taxes arising out of or in connection with the transaction
contemplated by this Agreement (the “Transfer Taxes”).  If such transfers or
transactions are exempt from any Transfer Taxes upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser will timely
furnish to Seller such certificate or evidence.  Except as otherwise provided
herein, all costs and expenses (including legal and financial advisory fees and
expenses) incurred in connection with, or in anticipation of, this Agreement and
the transactions contemplated hereby shall be paid by the Party incurring such
expenses.

 

Section 13.4          Governing Law; Jurisdiction.

 

(a)           THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

32

--------------------------------------------------------------------------------


 

(b)           THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
HARRIS COUNTY, TEXAS AND APPROPRIATE APPELLATE COURTS THEREFROM, AND EACH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH DISPUTE,
CONTROVERSY OR CLAIM MAY BE HEARD AND DETERMINED IN SUCH COURTS.  THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS,
ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH DISPUTE, CONTROVERSY OR CLAIM (EXCEPT TO THE EXTENT A DISPUTE, CONTROVERSY
OR CLAIM ARISING OUT OF OR IN CONNECTION WITH THE DETERMINATION OF ANY TITLE
DEFECT OR TITLE BENEFIT PURSUANT TO ARTICLE 4) BROUGHT IN ANY SUCH COURT OR ANY
DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE, CONTROVERSY
OR CLAIM.  EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY APPLICABLE LAW.

 

(c)           EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

Section 13.5          Amendments; Waivers.  Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each Party, or in the case of a waiver,
by the Party against whom such waiver is intended to be effective, which writing
shall specifically reference this Agreement, specify the provision(s) hereof
that it is intended to amend or waive and further specify that it is intended to
amend or waive such provision(s).  Any such amendment or waiver shall be
effective only in the specific instance and for the purpose for which it was
given.  No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

 

Section 13.6          Assignment.  No Party shall assign all or any part of this
Agreement, nor shall any Party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other Party (which consent
may be withheld for any reason) and any assignment or delegation made without
such consent shall be void.  Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

Section 13.7          Entire Agreement.  This Agreement (including, for purposes
of certainty, the Appendix, Exhibits and Schedules attached hereto), the
documents to be executed hereunder constitute the entire agreement between the
Parties pertaining to the subject matter hereof, and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.

 

33

--------------------------------------------------------------------------------


 

Section 13.8          No Third Party Beneficiaries.  Nothing in this Agreement
shall entitle any Person other than Purchaser and Seller to any claims, cause of
action, remedy or right of any kind, except the rights expressly provided in
Section 11.2(d) to the Persons described therein.

 

Section 13.9          Construction.  The Parties acknowledge that (a) Seller and
Purchaser have had the opportunity to exercise business discretion in relation
to the negotiation of the details of the transaction contemplated hereby,
(b) this Agreement is the result of arms-length negotiations from equal
bargaining positions and (c) Seller and Purchaser and their respective counsel
participated in the preparation and negotiation of this Agreement.  Any rule of
construction that a contract be construed against the drafter shall not apply to
the interpretation or construction of this Agreement.

 

Section 13.10       Limitation on Damages.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, EXCEPT IN CONNECTION WITH ANY DAMAGES INCURRED BY THIRD PARTIES FOR
WHICH INDEMNIFICATION IS SOUGHT UNDER THE TERMS OF THIS AGREEMENT, NONE OF
PURCHASER, SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE ENTITLED TO
CONSEQUENTIAL, SPECIAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES AND, EXCEPT AS
OTHERWISE PROVIDED IN THIS SENTENCE, EACH OF PURCHASER AND SELLER, FOR ITSELF
AND ON BEHALF OF ITS AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO SUCH
DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 13.11       Recording.  As soon as practicable after Closing A with
respect to Category 1 Assets, Closing B with respect to Category 2 Assets or
Closing C with respect to Category 3 Assets, Purchaser shall record the
Conveyances and other assignments, if any, delivered at Closing A with respect
to Category 1 Assets, Closing B with respect to Category 2 Assets or Closing C
with respect to Category 3 Assets in the appropriate counties as well as with
any appropriate Governmental Bodies and provide Seller with copies of all
recorded or approved instruments.

 

Section 13.12       Conspicuous.  SELLER AND PURCHASER AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE PROVISIONS IN THIS AGREEMENT IN
BOLD-TYPE FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE LAW AND
COMPLY WITH THE EXPRESS NEGLIGENCE RULE.

 

Section 13.13       Time of Essence.  This Agreement contains a number of dates
and times by which performance or the exercise of rights is due, and the Parties
intend that each and every such date and time be the firm and final date and
time, as agreed.  For this reason, each Party hereby waives and relinquishes any
right it might otherwise have to challenge its failure to meet any performance
or rights election date applicable to it on the basis that its late action
constitutes substantial performance, to require the other Party to show
prejudice, or on any equitable grounds.  Without limiting the foregoing, time is
of the essence in this Agreement.  If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), then the date for giving such notice or
taking such action (and the

 

34

--------------------------------------------------------------------------------


 

expiration date of such period during which notice is required to be given or
action taken) shall be the next day which is a Business Day.

 

Section 13.14       Severability.  The invalidity or unenforceability of any
term or provision of this Agreement in any situation or jurisdiction shall not
affect the validity or enforceability of the other terms or provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
shall remain in full force and effect, unless doing so would result in an
interpretation of this Agreement which is manifestly unjust.

 

Section 13.15       Specific Performance.  The Parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms, irreparable damage would occur, no adequate remedy at Law would
exist and damages would be difficult to determine, and the Parties shall be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy, in addition to any other remedy available at law or in equity.

 

[Signature Page Follows]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
date first above written.

 

 

SELLER:

 

 

 

RHINO EXPLORATION LLC

 

 

 

By:

/s/ Christopher Walton

 

 

Christopher Walton

 

 

President & CEO

 

 

 

 

 

PURCHASER:

 

 

 

GULFPORT ENERGY CORPORATION

 

 

 

By:

/s/ Michael G. Moore

 

 

Michael G. Moore

 

 

Interim Chief Executive Officer, President and Chief Financial Officer

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

ATTACHED TO AND MADE A PART OF THAT

CERTAIN PURCHASE AND SALE AGREEMENT, EFFECTIVE AS OF JANUARY 1, 2014, BY AND
BETWEEN SELLER AND PURCHASER

 

DEFINITIONS

 

“Actual Knowledge” has the meaning set forth in Section 5.1(a).

 

“Adjusted Purchase Price” has the meaning set forth in Section 3.2.

 

“Adjustment Date” means

 

(a)           with respect to Category 1 Assets, Closing Date A;

 

(b)           with respect to Category 2 Assets, the date that is two days
before Closing Date B; and

 

(c)           with respect to Category 3 Assets, the date that is two days
before Closing Date C.

 

“AFEs” means authorizations for expenditures issued pursuant to a Contract.

 

“Affiliate” means, with respect to any Person, any Person that directly or
indirectly Controls, is Controlled by or is under common control with such
Person.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Allocated Value” has the meaning set forth in Section 3.4.

 

“Arbitration Decision” has the meaning set forth in Section 4.4(d).

 

“Assets” has the meaning set forth in Section 2.2.

 

“Assumed Purchaser Obligations” means (a) all Environmental Liabilities with
respect to or arising from the Assets and obligations to, and any liabilities
arising in connection therewith, (i) pay working interests, royalties,
overriding royalties and other interest owners’ revenues or proceeds
attributable to sales of Hydrocarbons produced from the Assets; (ii) pay to
properly plug and abandon any and all wells located on the Lands, including
temporarily abandoned wells; (iii) pay to dismantle or decommission and remove
any property and other property of whatever kind related to or associated with
operations and activities conducted by whomever on the Assets; (iv) pay to
abandon, clean up, restore and/or remediate the premises covered by or related
to the Assets in accordance with applicable agreements and Laws, regardless of
whether such obligations or liabilities are known or unknown or arose prior to,
on or after the Effective Date and (b) all obligations and liabilities relating
in any manner to the use, ownership or operation of the Assets, known or
unknown, arising on or after the Effective Date, including obligations to pay to
perform all obligations applicable to or imposed on the lessee, owner, or

 

Appendix A-1

--------------------------------------------------------------------------------


 

operator under the Leases and the Contracts, or as required by any Law (and
including, for the avoidance of doubt, all Transfer Taxes, Property Taxes and
Severance Taxes allocated to Purchaser pursuant to Section 13.3, Section 12.2,
and Section 12.3, respectively); but excluding, in all such instances the
downward adjustments set forth in Section 3.2(b), which will be exclusively
settled and accounted for pursuant to the terms of Section 3.2(b) and
Section 9.4. All obligations of Seller with respect to the Excluded Assets are
specifically not Assumed Purchaser Obligations.

 

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

 

“Category 1 Assets” means that portion of the Assets set forth on Exhibit D.

 

“Category 1 Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Category 2 Assets” means that portion of the Assets set forth on Exhibit E.

 

“Category 2 Purchase Price” has the meaning set forth in Section 3.1(b).

 

“Category 3 Assets” means that portion of the Assets set forth on Exhibit F.

 

“Category 3 Purchase Price” has the meaning set forth in Section 3.1(c).

 

“Category 2 Remedy Deadline” has the meaning set forth in Section 4.2(b).

 

“Category 3 Remedy Deadline” has the meaning set forth in Section 4.2(b).

 

“Category 2 Title Claim Date” has the meaning set forth in Section 4.2(a).

 

“Category 3 Title Claim Date” has the meaning set forth in Section 4.2(a).

 

“Central Time” means the central standard time zone of the United States of
America.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.

 

“Claim Notice” has the meaning set forth in Section 11.3(b).

 

“Closing A” has the meaning set forth in Section 9.1(a)

 

“Closing A Payment” has the meaning set forth in Section 3.1(a).

 

“Closing B” has the meaning set forth in Section 9.1(b).

 

“Closing B Payment” has the meaning set forth in Section 3.1(b).

 

“Closing C” has the meaning set forth in Section 9.1(c).

 

“Closing C Payment” has the meaning set forth in Section 3.1(c).

 

Appendix A-2

--------------------------------------------------------------------------------


 

“Closing Date A” has the meaning set forth in Section 9.1(a).

 

“Closing Date B” has the meaning set forth in Section 9.1(b).

 

“Closing Date C” has the meaning set forth in Section 9.1(c).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Contracts” has the meaning set forth in Section 2.2(c).

 

“Control” means the ability to direct the management and policies of a Person
through ownership of voting shares or other equity rights, pursuant to a written
agreement, or otherwise.  The terms “Controls” and “Controlled by” and other
derivatives shall be construed accordingly.

 

“Conveyances” means the Form of Conveyance attached hereto as Exhibit C.

 

“COPAS” means the Council of Petroleum Accountant Societies, Inc.

 

“Customary Post-Closing Consents” means the consents and approvals from
Governmental Bodies for the assignment of the Assets to Purchaser that are
customarily obtained after the assignment of properties similar to the Assets,
including any consents of lessors under any Lease that specifies that the
lessor’s consent will not be unreasonably withheld or otherwise has words to
similar effect.

 

“Damages” means the amount of any actual liability, loss, cost, expense, claim,
award or judgment incurred or suffered by any Person (to be indemnified under
this Agreement) arising out of or resulting from the indemnified matter, whether
attributable to personal injury or death, property damage, contract claims
(including contractual indemnity claims), torts, or otherwise, including
reasonable fees and expenses of attorneys, consultants, accountants or other
agents and experts reasonably incident to matters indemnified against, and the
costs of investigation and/or monitoring of such matters, and the costs of
enforcement of the indemnity; provided, however, that the term “Damages” shall
not include (i)  consequential damages suffered by the Party claiming
indemnification, or any punitive damages (except as otherwise provided herein);
and (ii) any liability, loss, cost, expense, claim, award or judgment to the
extent resulting from or to the extent increased by the actions or omissions of
any Indemnified Person after Closing Date A with respect to Category 1 Assets,
Closing Date B with respect to Category 2 Assets or Closing Date C with respect
to Category 3 Assets.

 

“Defensible Title” means that title of Seller with respect to each Category 2
Asset or Category 3 Asset that as of the Execution Date:

 

1.             entitles Seller to receive not less than the percentage set forth
in Exhibit E or Exhibit F, as applicable, as Seller’s “Net Revenue Interest” of
all Hydrocarbons produced, saved and marketed from such Property as set forth in
Exhibit E or Exhibit F, as applicable, all without reduction, suspension or
termination of such interest throughout the productive life of such Property,
except for carried interests, production payments, reversionary interests or
other changes in interest in time as specifically set forth in Exhibit E or
Exhibit F, as applicable;

 

Appendix A-3

--------------------------------------------------------------------------------


 

2.             obligates Seller to bear not greater than the percentage set
forth in Exhibit E or Exhibit F, as applicable, as Seller’s Working Interest of
the costs and expenses relating to the maintenance, development and operation of
each Property as set forth in Exhibit E or Exhibit F, as applicable, all without
increase (unless accompanied by a corresponding increase in Seller’s Net Revenue
Interest) throughout the productive life of such Property, except for carried
interests, production payments, reversionary interest or other changes in
interest in time as specifically set forth in Exhibit E or Exhibit F, as
applicable; and

 

3.             with respect to each Lease, entitles Seller to the Net Acres set
forth in Exhibit A-1 with respect to such Lease, and

 

4.             is free and clear of liens, encumbrances, obligations, or
defects, except for and subject to Permitted Encumbrances.

 

“Disputed Title Matters” has the meaning set forth in Section 4.4.

 

“Dollars” means U.S. Dollars.

 

“Effective Date” has the meaning set forth in Section 2.4.

 

“Environmental Laws” means, as the same have been amended to the date hereof,
CERCLA, the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; and the
Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and all similar Laws as
of the date hereof of any Governmental Body having jurisdiction over the
property in question addressing pollution or protection of the environment and
all regulations implementing the foregoing that are applicable to the operation
and maintenance of the Assets.

 

“Environmental Liabilities” means any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body or court of competent jurisdiction to the extent arising out
of any violation of, or remedial obligation under, any Environmental Laws which
are attributable to the ownership or operation of the Assets; or (ii) pursuant
to any claim or cause of action by a Governmental Body or other Person for
personal injury, property damage, damage to natural resources, remediation or
response costs to the extent arising out of any violation of, or any remediation
obligation under, any Environmental Laws which is attributable to the ownership
or operation of the Assets.

 

“Excluded Assets” means (i) the amounts to which Seller is entitled pursuant to
Section 3.2(a); (ii) the Excluded Records; (iii) all claims and causes of action
of Seller or any of its Affiliates arising under or with respect to any Asset
that are attributable to the period of time

 

Appendix A-4

--------------------------------------------------------------------------------


 

prior to the Effective Date (including claims for adjustments or refunds);
(iv) all rights and interests of Seller or its Affiliates (a) under any policy
or agreement of insurance or indemnity agreement, (b) under any bond and (c) to
any insurance or condemnation proceeds or awards arising, in each case, from
acts, omission or events, or damage to or destruction of property prior to the
Effective Date; (v) all right, title and interest in any oil, gas and interest
in oil, gas or mineral leases, overriding royalties, production payments, net
profits interests, fee mineral interests, fee royalty interests and other
interest in oil, gas, and other minerals set forth on Exhibit B, if any;
(vi) any Taxes, Tax refunds or Tax carry-forward amounts attributable to the
Assets prior to the Effective Date or to Seller’s businesses generally;
(vii) all personal property of Seller not included within the definition of
Assets; (viii) all geophysical and other seismic and related technical data and
information relating to the Assets or to the extent such geophysical and other
seismic and related technical data and information is not transferable without
payment of a fee or consent by a Third Party; (ix) all of Seller’s proprietary
computer software, patents, trade secrets, copyrights, names, trademarks, logos
and other intellectual property; (x) all data and Contracts that cannot be
disclosed to Purchaser as a result of confidentiality arrangements under
agreements with Third Parties (provided that Seller uses its commercially
reasonable efforts to obtain a waiver of any such confidentiality restriction);
(xi) all amounts due or payable to Seller by vendors, contractors, partners or
other Third Parties as adjustments or refunds under any contract or agreement
with respect to the Assets that relate to periods of time or work performed
prior to the Effective Date; (xii) any of the Assets excluded from the
transactions contemplated hereunder pursuant to Section 4.5; (xiii) any other
items set forth on Exhibit B; and (xiv)  any present or former interest in, or
any transaction (or associated revenue) related to, Blackhawk Midstream LLC.

 

“Excluded Records” means (i) all corporate, financial, income and franchise Tax
and legal records of Seller that relate to Seller’s business generally (whether
or not relating to the Assets); (ii) any records to the extent disclosure or
transfer is restricted by any Third Party license agreement, other Third Party
agreement or applicable Law; (iii) computer software; (iv) all legal records and
legal files of Seller and all other work product of and attorney-client
communications with any of Seller’s legal counsel (other than copies of
(a) title opinions and (b) Contracts); (v) personnel records; (vi) records
relating to the sale of the Assets, including bids received from and records of
negotiations with Third Parties; and (vii) any records with respect to the other
Excluded Assets.

 

“Execution Date” has the meaning set forth in the Preamble of this Agreement.

 

“Final Adjustment Date” has the meaning set forth in Section 9.4(a).

 

“Final Disputed Title Matters” has the meaning set forth in Section 4.4.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Body” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any administrative, executive,

 

Appendix A-5

--------------------------------------------------------------------------------


 

judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority, or any arbitrator or arbitral
body.

 

“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals that are
requested by, or may form the basis of liability under any Governmental Laws,
including asbestos-containing materials (but excluding any Hydrocarbons or
NORM).

 

“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof.

 

“Indemnified Person” has the meaning set forth in Section 11.3(a).

 

“Indemnifying Person” has the meaning set forth in Section 11.3(a).

 

“Lands” means any lands or properties covered by and subject to the Operating
Agreement.

 

“Laws” means all Permits, statutes, laws, rules, regulations, ordinances,
decrees, writs, injunctions, orders, and codes of Governmental Bodies.

 

“Leases” has the meaning set forth in Section 2.2(a).

 

“Material Adverse Effect” means, with respect to a Party, any material adverse
effect on the ownership, operation or value of the Assets, as currently
operated, taken as a whole; provided, however, that the term “Material Adverse
Effect” shall not include material adverse effects resulting from general
changes in Hydrocarbon prices, general changes in industry, economic or
political conditions or general changes in Laws or in regulatory policies or on
the ability of such Party to consummate the transactions contemplated by this
Agreement.

 

“Net Acre” means, as computed separately with respect to each Lease, (a) the
number of gross acres in the lands covered by such Lease, multiplied by (b) the
undivided percentage interest in oil, gas or other minerals covered by such
Lease in such lands, multiplied by (c) Seller’s Working Interest in such Lease;
provided that if items (b) and/or (c) vary as to different areas of such lands
(including depths) covered by such Lease, a separate calculation shall be done
for each such area as if it were a separate Lease.

 

“Net Revenue Interest” has the meaning set forth in the definition of
“Defensible Title”.

 

“NORM” means naturally occurring radioactive material.

 

“Operating Agreement” means collectively, the Operating Agreement, the
Development Agreement and the Area of Mutual Interest Agreement, each of which
is dated May 6, 2011 and is among Purchaser, Windsor and Seller, and any other
agreements or documents among Purchaser, Windsor and Seller entered into in
connection therewith.

 

“Party” and “Parties” have the meanings set forth in the Preamble of this
Agreement.

 

Appendix A-6

--------------------------------------------------------------------------------


 

“Permits” means any permits, approvals or authorizations by, or filings with,
Governmental Bodies.

 

“Permitted Encumbrances” means any or all of the following:

 

(i)            royalties and any overriding royalties, net profits interests,
free gas arrangements, production payments, reversionary interests and other
similar burdens on production to the extent that the net cumulative effect of
such burdens does not reduce Seller’s Net Acres, Net Revenue Interests and
Working Interests below that shown in Exhibits A-1 and A-2 for such Asset;

 

(ii)           all unit agreements, pooling agreements, operating agreements,
farmout agreements, Hydrocarbon production sales contracts, division orders and
other contracts, agreements and instruments applicable to the Properties to the
extent that the net cumulative effect of such burdens does not reduce Seller’s
Net Acres, Net Revenue Interests and Working Interests below that shown in
Exhibits A-1 and A-2 for such Asset;

 

(iii)          preferential rights to purchase and required Third Party consents
to assignments and similar transfer restrictions;

 

(iv)          liens for Taxes or assessments not yet delinquent or being
contested in good faith by appropriate actions;

 

(v)           materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law), or if delinquent, being contested in good faith by appropriate
actions;

 

(vi)          all rights to consent by, required notices to, filings with, or
other actions by Governmental Bodies in connection with the sale or Conveyances
of the Assets or interests therein, including Customary Post-Closing Consents;

 

(vii)         excepting circumstances where such rights have already been
triggered, rights of reassignment arising upon final intention to abandon or
release the Assets, or any of them;

 

(viii)        easements, rights-of-way, rights-of-use, covenants, servitudes,
Permits, licenses, surface leases, subsurface leases, equipment, pipelines,
utility lines, structures and other rights in respect of surface operations
which, in each case, do not prevent or adversely affect operations as currently
conducted on the Properties covered by the Assets;

 

(ix)          calls on production under existing Contracts;

 

(x)           gas balancing and other production balancing obligations, and
obligations to balance or furnish make-up Hydrocarbons under Hydrocarbon sales,
gathering, processing or transportation contracts;

 

Appendix A-7

--------------------------------------------------------------------------------


 

(xi)          all rights reserved to or vested in any Governmental Bodies to
control or regulate any of the Assets in any manner or to assess Tax with
respect to the Assets, the ownership, use or operation thereof, or revenue,
income or capital gains with respect thereto, and all obligations and duties
under all applicable Laws of any such Governmental Body or under any franchise,
grant, license or permit issued by any Governmental Body;

 

(xii)         any lien, charge or other encumbrance on or affecting the Assets
which is expressly waived, bonded or paid by Purchaser at or prior to Closing A
with respect to Category 1 Assets, Closing B with respect to Category 2 Assets
or Closing C with respect to Category 3 Assets or which is discharged by Seller
at or prior to such closing;

 

(xiii)        any lien or trust arising in connection with workers’
compensation, unemployment insurance, pension or employment Laws or regulations;

 

(xiv)        the terms and conditions of all Contracts; provided, however, that
such matters do not operate to reduce the Net Revenue Interests of Seller below
those set forth in Exhibits A-1 and A-2 or increase the Working Interests of
Seller above those set forth in Exhibits A-1 and A-2 without a corresponding
increase in the Net Revenue Interests;

 

(xv)         any matters shown in Exhibits A-1 and A-2; and

 

(xvi)        any other liens, charges, encumbrances, defects or irregularities
which (a) do not, individually or in the aggregate, materially detract from the
value of or materially interfere with the use or ownership of the Assets subject
thereto or affected thereby, (b) would be accepted by a reasonably prudent
purchaser engaged in the business of owning and operating oil and gas properties
in Eastern Ohio and (c) do not reduce Seller’s Net Acres, Net Revenue Interests
and Working Interests below that shown in Exhibits A-1 and A-2 for such Asset.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Government Body or any other entity.

 

“Post-Effective Date Period” has the meaning set forth in Section 12.2.

 

“Pre-Effective Date Period” has the meaning set forth in Section 12.2.

 

“Prime Rate” means the rate of interest published from time to time as the
“Prime Rate” in the “Money Rates” section of The Wall Street Journal.

 

“Properties” has the meaning set forth in Section 2.2(b).

 

“Property Taxes” means all ad valorem taxes, real property taxes, personal
property taxes, and similar tax obligations.

 

“Purchaser” has the meaning set forth in the Preamble of this Agreement.

 

“Purchaser Group” means Purchaser, its current and former Affiliates, and each
of their respective officers, directors, employees, agents, advisors and other
Representatives.

 

Appendix A-8

--------------------------------------------------------------------------------


 

“Representatives” means (i) partners, employees, officers, directors, members,
equity owners and counsel of a Party or any of its Affiliates; (ii) any
consultant or agent retained by a Party or the parties listed in subsection
(i) above; and (iii) any bank, other financial institution or entity funding, or
proposing to fund, such Party’s operations in connection with the Assets,
including any consultant retained by such bank, other financial institution or
entity.

 

“Rhino Mortgage” means that certain Open-End Mortgage, Leasehold Mortgage,
Security Agreement, Assignment of Rents and Leases, Financing Statement, Fixture
Filing and As-Extracted Collateral Filing made to PNC Bank, National
Association, dated August 30, 2006, as amended, pursuant to which a security
interest in the Assets was granted to PNC Bank.

 

“Seller” has the meaning set forth in the Preamble of this Agreement.

 

“Seller Group” means Seller, its current and former Affiliates, and each of
their respective officers, directors, employees, agents, advisors and other
Representatives.

 

“Severance Taxes” means all Taxes attributable to the Assets that are based upon
or measured by the production of hydrocarbons, including severance, production
and excise Taxes, and utility fees based on volumes of hydrocarbons gathered.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimated Tax filing, claim for
refund or other document (including any attachments thereto and amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Governmental Body with respect to any Tax.

 

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other assessments,
duties, fees or charges imposed by any Governmental Body, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.

 

“Termination Agreement” means an agreement, in a form reasonably satisfactory to
Purchaser and Seller, providing for the termination of the Operating Agreement
effective as of Closing Date C.

 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“Third Party Claim” has the meaning set forth in Section 11.3(b).

 

“Title Arbitration Notice” has the meaning set forth in Section 4.4(a).

 

“Title Arbitrator” has the meaning set forth in Section 4.4(b).

 

“Title Benefit” means any right, circumstance or condition that operates to
increase the Net Acres of Seller as of Closing Date B in any of the Category 2
Assets or Closing Date C in any of the Category 3 Assets above that shown in
Exhibit A-1 without a proportionate (or greater) increase in Seller’s Working
Interest.

 

Appendix A-9

--------------------------------------------------------------------------------


 

“Title Benefit Amount” has the meaning set forth in Section 4.3(b).

 

“Title Benefit Notice” has the meaning set forth in Section 4.3(a).

 

“Title Benefit Property” has the meaning set forth in Section 4.3(a).

 

“Title Defect” means any lien, charge, encumbrance, obligation, defect, or other
similar matter that, if not cured, causes Seller not to have Defensible Title in
and to the Category 2 Assets as of Closing Date B or Category 3 Assets as of
Closing Date C; provided, however, that the following shall not be considered
for any purpose Title Defects:

 

(i)            defects in the chain of title consisting of the failure to recite
marital status in a document or omissions of successions of heirship or estate
proceedings, unless Purchaser provides affirmative evidence that such failure or
omission could reasonably be expected to result in another Person’s superior
claim of title to the relevant Category 2 Asset or Category 3 Asset;

 

(ii)           defects arising out of lack of survey, overlapping survey or
metes and bounds description unless such information is expressly required by
applicable Laws;

 

(iii)          defects based on a gap in Seller’s chain of title in the
applicable county records, unless such gap is affirmatively shown to exist in
such records by an abstract of title, title opinion or landman’s title chain or
runsheet, which documents shall be included in a Title Defect Notice;

 

(iv)          defects as a consequence of cessation of production, insufficient
production, or failure to conduct operations on any of the Category 2 Assets or
Category 3 Assets held by production, or lands pooled, communitized or unitized
therewith, except to the extent the cessation of production, insufficient
production or failure to conduct operations is affirmatively shown to exist such
that it would give rise to a right to terminate the lease in question, which
documents shall be included in a Title Defect Notice;

 

(v)           defects based on references to lack of information, including lack
of information in Seller’s files, the lack of Third Party records, and or the
unavailability of information from regulatory agencies and defects based on
references to a document that is not in Seller’s files;

 

(vi)          defects arising from prior expired oil and gas leases that are not
surrendered or released of record;

 

(vii)         defects based on Tax assessment, Tax payment or similar records
(or the absence of such activities or records);

 

(viii)        defects arising out of lack of corporate or other entity
authorization, unless Purchaser provides affirmative evidence that such
corporate or other entity action was not authorized and such lack of
authorization results in a Third Party’s actual and superior claim of title to
the relevant Category 2 Asset or Category 3 Asset;

 

Appendix A-10

--------------------------------------------------------------------------------


 

(ix)          defects that have been cured by applicable Laws of limitations or
prescription; and

 

(x)           defects arising out of any change in applicable Laws after

 

(A)          Closing Date B with respect to Category 2 Assets; or

 

(B)          Closing Date C with respect to Category 3 Assets.

 

“Title Defect Amount” has the meaning set forth in Section 4.2(c).

 

“Title Defect Notice” has the meaning set forth in Section 4.2(a).

 

“Title Defect Property” has the meaning set forth in Section 4.2(a).

 

“Transfer Taxes” has the meaning set forth in Section 13.3.

 

“Unadjusted Purchase Price” has the meaning set forth in Section 3.1.

 

“Units” has the meaning set forth in Section 2.2(a).

 

“Wells” has the meaning set forth in Section 2.2(a).

 

“Windsor” means Windsor Ohio LLC, a Delaware limited liability company.

 

“Working Interest” means with respect to any Lease, shall mean the interest in
and to such Lease that is burdened with the obligation to bear and pay costs and
expenses of maintenance, development and operations on or in connection with
such Lease, but without regard to the effect of any royalties, overriding
royalties, production payments, net profits interests and other similar burdens
upon, measured by or payable out of production therefrom.

 

Appendix A-11

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Leases

 

(See attached.)

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Wells

 

(See attached.)

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certain Excluded Assets

 

None.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Conveyance

 

(See attached.)

 

Exhibit C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Category 1 Assets

 

(See attached.)

 

Exhibit D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Category 2 Assets

 

None.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Category 3 Assets

 

(See attached.)

 

Exhibit F-1

--------------------------------------------------------------------------------


 

SCHEDULE 3.4

 

Allocated Values

 

(See attached.)

 

--------------------------------------------------------------------------------